A
      Fill in this information to identify your case:

      DC.OM <J^A-7^ C^&^/l/                    Middto Name

      Debtor 2
      (SpOUSe,   if filing)   First   Name     Middle Name


      United States Bankrupte Courtforthe: District of Arizona

      Case number                                                                                                                        Q Check ifthis is an
                              (Ifkno )                                                                                                      amended filing



    Official Form 106Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                          12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.


    Part 1:          Summarize Your Assets


                                                                                                                                     Your assets
                                                                                                                                     Valueof whatyou own
    1. Schedule A/B: Property (Official Form 106A/B)
       la. Copy line 55, Total real estate, from ScheduleA/B.


        1b. Copy line 62, Total personal property, from Schedule A/B.                                                                        1^
        1c. Copy line 63, Total of all property on Schedule A/B
                                                                                                                                            /^^/
    Part 2:          Summarize Your Liabilities


                                                                                                                                     Your liabilities
                                                                                                                                     Amount you owe

    2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
       2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D .
                                                                                                                                             ^T
                                                                                                                                               el. 4fn
    3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
       3a. Copy the total claimsfrom Part 1 (priority unsecured claims) from line 6e of Schedule E/F.

       3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.                                         S, iff0
                                                                                                            Your total liabilities          ?/, ^
    Part 3:         Summarize Your Income and Expenses


    4. Schedule I: Your Income(Official Form 1061)
       Copy your combined monthly income from line 12 of Schedule I,

    5. Schedule J: Your Expenses (Official Form 106J)
       Copy your monthly expenses from line 22c of Schedule J .
                                                                                                                                              /


    Official Form 106Sum                      Summary of Your Assets and Liabilities and Certain Statistical Information                      page 1 of 2

            Case 2:19-bk-03550-EPB                           Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                       Desc
                                                             Main Document    Page 1 of 53
    Debtor 1
                       Name
                                ^T
                                 Midd:s Nama
                                                     /^>A/ ^                                    Case number (fftnowi)          -0<35St)
    Part 4:       Answer These Questions for Administrative and Statistical Records

    6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

               lo. You have nothingto report on this partoftheform. Checkthis boxand submitthis form to the courtwith yourother schedules.
           ^Yes


    7. Whatkind of debt do you have?

       ^Your debtsare primarily consumerdebts. Consumerdebtsarethose "incurredby an individualprimarilyfor a personal,
      "^^^amily, or household purpose. " 1 1 U. S.C. § 101(8). Filloutlines8-9gforstatistical purposes. 28U. S.C. § 159.
       Q Yourdebtsarenotprimarilyconsumerdebts.Youhavenothingtoreportonthispartoftheform.Checkthisboxandsubmit
           this form to the court with your other schedules.



    8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
       Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.




       Copy the following special categories of claims from Part 4, line 6 of Schedule E/F


                                                                                                        Total claim


         From Part4 on Schedule E/F, copy the following:


       9a. Domestic support obligations (Copy line 6a.)


       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)


       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)


       9d. Student loans. (Copy line 6f. )                                $


       9e.Obligationsarisingoutofa separationagreementordivorcethatyoudidnotreportas ^
           priority claims. (Copy line 6g.)

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)        +$

       9g. Total. Add lines 9a through 9f.




Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                        page 2 of 2

           Case 2:19-bk-03550-EPB                       Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                      Desc
                                                        Main Document    Page 2 of 53
Fill in this information to identify your case and this filing:


^ton               SUHAJDA
                   First Name
                                               SUHRON                 ANDERSON
                                                Middle Name                Last Name

Debtor 2
(Spouse, if filing) FirslName                   Middle Name                Last Name



United States Bankruptcy Court for the: District of Arizona

Casenumber 19-03550
                                                                                                                                               1-1 Check if this is an
                                                                                                                                                     amended filing

 Official Form 106A/B
 Schedule                               :       roperty                                                                                                       12/15
In eachcategory, separatelylist anddescribeitems. Listan assetonly once. Ifan assetfits in more than one category, list the assetin the
categorywhereyou think it fits best. Beascomplete andaccurateas possible. Iftwo married people arefiling together, bothareequally
responsiblefor supplyingcorrect information.Ifmore space is needed,attach a separatesheetto thisform. Onthe top ofanyadditionalpages,
write your name and case number (if known). Answer every question.

Part 1:       Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Doyou own or haveanylegal or equitable interest in anyresidence, building, land, or similarproperty?
   0 No. Goto Part2.
   1-1 Yes.Whereistheproperty?
                                                                    What is the property? Check all that apply.
                                                                                                                      Do not deductsecuredclaims or exemptions. Put
                                                                    1-1 Single-family home                            the amount of any secured claims on Schedule D:
     1.1                                                                                                              CreditorsWhoHave ClaimsSecuredby Property.
            Street address, if available, or other description
                                                                    Q Duplexormulti-unitbuilding
                                                                    Q Condominium or cooperative                      Current value of the       Current value of the
                                                                    Q Manufactured or mobile home                     entire property?           portion you own?
                                                                    1-1 Land                                          $
                                                                    Q Investmentproperty
                                                                    Q Timeshare                                       Describe the nature of your ownership
            City                            State      ZIP Code
                                                                    1-1 Other                                         interest (such as fee simple, tenancy by
                                                                                                                      the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one.
                                                                    Q Debtor 1 only
            County                                                  Q Debtor2 only
                                                                    1-1Debtor1 andDebtor2 only                        Q Checkifthisiscommunityproperty
                                                                    Q At least one ofthe debtors and another              (see instructions)

                                                                    Other information you wish to add aboutthis item, such as local
                                                                    property identification number:
   If you own or have more than one, list here:
                                                                   Whatis the property? Checkallthatapply.
                                                                                                                      Do not deduct secured claims or exemptions. Put
                                                                   Q Single-family home                               the amount of any secured claims on Schedule D:
     1.2.                                                                                                             CreditorsWho Have ClaimsSecuredby Property.
            Street address, ifavailable, or otherdescription
                                                                   Q Duplexormulti-unitbuilding
                                                                   Q Condominiumorcooperative                         Current value of the       Current value of the
                                                                   1-1 Manufactured or mobile home                    entire property?           portion you own?
                                                                   1-1 Land                                                                      $
                                                                   Q Investmentproperty
            City
                                                                   Q Timeshare                                        Describethe nature of your ownership
                                            State     ZIP Code
                                                                   Q Other                                            interest (such as fee simple, tenancy by
                                                                                                                      the entireties, or a life estate), if known.
                                                                   Who has an interest in the property? Check one.
                                                                   1-1 Debtor 1 only
            County                                                 Q Debtor2 only
                                                                   Q Debtor1 and Debtor2 only                             Checkifthis is community property
                                                                   Q Atleastoneofthedebtorsandanother                     (see instructions)
                                                                   Otherinformationyou wishto addaboutthis item, such as local
                                                                   property identification number:

            Case 2:19-bk-03550-EPB
Official Form 106A/B
                                                                 Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                     Desc
                                                                   Schedule
                                                                 Main       A/B: Property Page 3 of 53
                                                                      Document                                                                            page 1
 Debtor1             SUHAJDA                    SUHRON                  ANDERSON                           Case number (/rknown)




                                                                      What is the property? Checkall thatapply.              Do not deduct secured claims or exemptions. Put
      1.3.                                                            Q Single-familyhome                                    the amount of any secured claims on Schedule D:
                                                                                                                              CreditorsWhoHave ClaimsSecuredby Property.
              Street address, if available, or other description      Q Duplex or multi-unit building
                                                                      Q Condominium or cooperative                           Current value of the       Current value of the
                                                                      Q Manufactured or mobile home                          entire property?           portion you own?

                                                                      1-1 Land                                               $                 $
                                                                      Q Investment property
              City                            State      ZIP Code     Q Timeshare                                            Describe the nature of your ownership
                                                                                                                             interest (such as fee simple, tenancy by
                                                                      Q Other                                                the entireties, or a life estate), if known.
                                                                      Who has an interest in the property? Check one.
                                                                      1-1Debtor1 only
              County
                                                                      Q Debtor2 only
                                                                      Q Debtor 1 and Debtor2 only                                  Check if this is community property
                                                                      Q Atleastoneofthedebtorsandanother                           (see instructions)

                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number:


2. Add the dollarvalue ofthe portion you ownforall ofyourentries from Part 1, includinganyentriesfor pages
   you have attached for Part 1. Write that number here.




Part 2:        Describe Your Vehicles



Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you ownthatsomeoneelsedrives. Ifyou leasea vehicle,alsoreport it on ScheduleG: ExecutoryContractsandUnexpiredLeases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
   a No
   0 Yes

   3. 1.     Make:                        MAZDA                      Whohas an interest in the property? Checkone. oonotdeductsecuredclaimsorexemptions. Put
                                          CX-7                       Q Debtor 1 only                                         the amount ofanysecured claims on Schedule D:
             Model:                                                                                                          CreditorsWhoHave Claims Securedby Property.
                                          2012                       D Debtor2 only
             Year:
                                                                     Q Debtor1 andDebtor2 only                               Current value of the       Current value of the
             Approximate mileage:         136943                                                                             entire property?           portion you own?
                                                                     Q At least one ofthe debtors and another
             Other information:
                                                                     Q Check ifthis is community property (see              $            9, 407. 00 $            2, 662. 00
                                                                        instructions)



   If you own or have more than one, describe here:

   3. 2.     Make:                                                   Whohas an interest in the property? Checkone.          Do not deduct secured claims or exemptions. Put
                                                                     1-1 Debtor 1 only                                      the amount of any secured claims on Schedule D:
             Model:                                                                                                         CreditorsWhoHave ClaimsSecuredby Property.
             Year:
                                                                     Q Debtor2 only
                                                                     Q Debtor 1 and Debtor2 only                            Current value of the        Current value of the
             Approximate mileage:                                                                                           entire property?            portion you own?
                                                                     LI At least one ofthe debtors and another
             Other information:
                                                                     Q Checkifthis is communityproperty(see
                                                                        instructions)




              Case 2:19-bk-03550-EPB
Official Form 106A/B
                                                                   DocSchedule
                                                                        19 Filed      04/12/19 Entered 04/15/19 09:45:45
                                                                               A/B: Property
                                                                                                                                                         Desc
                                                                                                                                                            page 2
                                                                   Main Document             Page 4 of 53
  Debtor1          SUHAJDA             SUHRON            ANDERSON                             Case number (itknown)




    3. 3.      Make:                                   Who has an interest in the property? Check one.           Donot deductsecuredclaims or exemptions. Put
                                                       Q Debtor 1 only                                           the amount of any secured claims on Schedule D:
               Model:                                                                                            CreditorsWho Have ClaimsSecuredby Property.
               Year:
                                                       Q Debtor2 only
                                                       Q Debtor 1 and Debtor2 only                               Current value of the      Current value of the
               Approximate mileage:                                                                              entire property?          portion you own?
                                                       Q At least one ofthe debtors and another
               Other information:
                                                       Q Check ifthis is community property (see
                                                          instructions)


    3.4.       Make:                                   Who has an interest in the property? Checkone.           Donot deductsecured claimsor exemptions. Put
                                                       Q Debtor 1 only                                          the amount of any secured claims on Schedule D:
               Model:                                                                                           Creditors Who Have Claims Secured by Property.
                                                       Q Debtor 2 only
               Year:
                                                       Q Debtor1 andDebtor2 only                                Current value of the      Current value of the
               Approximate mileage:                    Q At least one ofthe debtors and another                 entire property?          portion you own?
               Other information:

                                                       d Check ifthis is community property (see
                                                          instructions)




   Watercraft, aircraft, motor homes, ATVsand otherrecreationalvehicles, othervehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
          No
   a Yes

   4. 1.    Make:                                     Who has an interest in the property? Checkone.            Do not deductsecured claims or exemptions. Put
                                                      Q Debtor 1 only                                           the amountof any securedclaims on Schedule D:
            Model:                                                                                              Creditors Who Have Claims Secured by Property.
            Year:
                                                      [-1 Debtor2 only
                                                      I-I Debtor1 andDebtor2 only                               Current value of the      Current value of the
            Other information:
                                                      Q At least one ofthe debtors and another                  entire property?          portion you own?

                                                      1-1Checkifthisiscommunityproperty(see                     $                         $
                                                         instructions)



   If you own or have more than one, list here:

   4.2.     Make:                                     Who has an interest in the property? Checkone.           Do not deduct secured claims or exemptions. Put
            Model:                                    Q Debtor1 only                                           the amount of any secured claims on Schedule D-
                                                                                                               Creditors Who Have Claims Secured by Property.
            Year:
                                                      Q Debtor2 only
                                                      Q Debtor1 andDebtor2 only                                Current value of the      Current value of the
            Other information:                                                                                 entire property?          portion you own?
                                                      I-I At least one of the debtors and another

                                                      Q Check ifthis is community property (see
                                                         instructions)




5. Addthedollarvalueofthe portionyouownforall ofyourentriesfrom Part2, includinganyentriesfor pages
  you have attached for Part 2. Write that number here




           Case
Official Form 106A/B2:19-bk-03550-EPB             DocSchedule
                                                       19 Filed      04/12/19 Entered 04/15/19 09:45:45
                                                              A/B: Property                                                                   Desc
                                                                                                                                                page3
                                                  Main Document             Page 5 of 53
    Debtor 1            SUHAJDA                                      SUHRON                                ANDERSON               Casenumber(fftanvn)19-03550


 Part 3:            Describe Your Personal and Household Items

                                                                                                                                                                Current value of the
 Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                                                portion you own?
                                                                                                                                                                Do not deduct secured claims
                                                                                                                                                                or exemptions.
6. Household goods and furnishings
      Examples: Major appliances, furniture, linens, china, kitchenware
      1-1 No ,.........-..--.......-..--.-.-.-.-.-...-.-..--..-.-.-....--...-.---.-...-........-.. . . . . . -..--..-........._
      0 Yes. Describe......... I BED, BEDDING, MATTRESS, 2 LAMPS, SHELF, NIGHTSTAND, 1 TABLE, 4                                                                                  3, 500. 00
                               1CHAIRS, 2 COUCHES, 1 FAN, OTTOMAN, DISHES, CROCK POT, POTS &
7     Electronics

      Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                collections; electronic devices including cell phones, cameras, media players, games
      Q No                                         ^ . . _....... "___.."._..."
      0 Yes. Describe.........^ CELLPHONES,2 TV'S                                                                                                                                1,200.00
8. Collectibles of value

      Examples:Antiques andfigurines;paintings, prints, orotherartwork; books, pictures, orotherartobjects;
                          stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      0 No                                 . "... . .
      Q Yes. Describe.

9. Equipment for sports and hobbies
      Examples:Sports, photographic,exercise, andotherhobbyequipment;bicycles, pool tables, golfclubs, skis;canoes
                         and kayaks; carpentry tools; musical instruments
      0 No ,_. _. _., ",_ " ."",","
      Q Yes. Describe.

10. Firearms

     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     0 No
     1-1 Yes. Describe.

11.Clothes
     Examples:Everydayclothes, furs, leathercoats, designerwear, shoes, accessories
     1-1 No                                       _._. _".-._.._
     0 Yes.Describe....,.....! SHIRTS, SHOES,2 COATS, PANTS, SHORTS, DRESSES                                                                                                     2, 000.00

12.Jewelry
     Examples:Everydayjewelry,costumejewelry, engagementrings,weddingrings, heirloomjewelry,watches,gems,
                        gold, silver
     0 No
     Q Yes. Describe.
13.Non-farm animals
     Examples: Dogs, cats, birds, horses
     0 No
     Q Yes. Describe.

U. Anyotherpersonalandhouseholditemsyou didnotalreadylist, includinganyhealthaidsyou didnotlist
     0 No
     1-1 Yes. Givespecific
          information.                        .

                                                  t-

15.Addthedollarvalueofall ofyourentriesfrom Part3, includinganyentriesforpagesyou haveattached                                                                                   6 700.00
    for Part 3. Write that number here


                 Case 2:19-bk-03550-EPB
Official Form 106A/B
                                                                                              Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                         Desc
                                                                                                Schedule A/B: Property
                                                                                              Main Document            Page 6 of 53                                         page 4
 Debtor 1          SUHAJDA                        SUHRON                 ANDERSON                    Case number (itknown)




 Part 4:       Describe Your Financial Assets


 Do you own or have any legal or equitable interest in any of the following?                                                                    Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured claims
                                                                                                                                                or exemptions.

16. Cash
    Examples:Moneyyou have in yourwallet, in yourhome, in a safedepositbox,andon handwhenyoufileyourpetition
    0 No
    a Yes.
                                                                                                                    Cash: ....................... $



17. Deposits of money
   Examples: Checking,savings, or otherfinancialaccounts;certificatesofdeposit;sharesin creditunions, brokeragehouses,
                    and othersimilar institutions. Ifyou have multiple accountswith the same institution, list each.
   a No
   0 Yes.                                                                Institution name:



                                       17. 1. Checking account:          CAPITAL ONE                                                             $                 76.00
                                       17.2. Checkingaccount:            WELLSFARGO                                                              $                   4. 00
                                       17. 3. Savings account:           CAPITALONE                                                              $                 15. 00
                                       17.4. Savings account:                                                                                    $

                                       17.5. Certificates of deposit:                                                                            $

                                       17. 6. Other financial account:   CHIME CHECKING                                                          $                   2.00
                                       17.7. Other financial account:
                                                                                                                                                 $

                                       17. 8. Other financial account:
                                                                                                                                                 $

                                       17. 9. Other financial account:




18. Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   0 No
   1-1 Yes.................            Institution or issuer name:




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture
   0 No                                Nameofentity:                                                               % of ownership:
   Q Yes.Givespecific                                                                                               0%
       information about
       them.........................                                                                                0% ^
                                                                                                                    0% %



           Case
Official Form     2:19-bk-03550-EPB
              106A/B                                              DocSchedule
                                                                      19 Filed      04/12/19 Entered 04/15/19 09:45:45
                                                                              A/B: Property                                                           Desc
                                                                                                                                                            page 5
                                                                  Main Document            Page 7 of 53
  Debtor1        SUHAJDA                             SUHRON                ANDERSON             Casenumber(itknwn)19-03550



 20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiableinstrumentsincludepersonalchecks, cashiers'checks, promissorynotes, and moneyorders.
    Non-negotiableinstrumentsarethoseyou cannottransferto someone bysigningor deliveringthem.
    0 No
    Q Yes.Givespecific                 Issuer name:
       information about
       them.




 21. Retirement or pension accounts
    Examples:Interestsin IRA,ERISA,Keogh,401(k), 403(b),thriftsavingsaccounts,orotherpensionorprofit-sharingplans
    1-1 No
    0 Yes. Listeach
       account separately.            Type of account:           Institution name:

                                      401(k)orsimilarplan: CONDUENT401K                                                          $              50. 00
                                       Pension plan:                                                                             $

                                      IRA:                                                                                       $

                                      Retirement account:                                                                        $

                                      Keogh:

                                      Additional account:


                                      Additional account:




22.Security deposits and prepayments
   Yourshareofall unuseddepositsyouhavemadesothatyoumaycontinueserviceorusefroma company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

   a No
   0 Yes.                                                   Institution name or individual:

                                      Electric:             SRP                                                                             250. 00
                                      Gas:

                                      Heating oil:

                                      Security deposit on rental unit:

                                      Prepaid rent:

                                      Telephone:

                                      Water:
                                      Rented furniture:

                                      Other:




23.Annuities (Acontractfora periodicpayment ofmoneytoyou, eitherforlifeorfora numberofyears)
   0 No
      Yes..........................   Issuernameanddescription:
                                                                                                                             $

                                                                                                                             $



           Case
Official Form      2:19-bk-03550-EPB
              106A/B                                               Doc 19 Filed
                                                                     Schedule        04/12/19 Entered 04/15/19 09:45:45
                                                                              A/B: Property                                          Desc
                                                                   Main Document            Page 8 of 53                               page 6
 Debtor1      SUHAJDA                       SUHRON             ANDERSON                      Casenumberw known)19-03550
                First Name    Middle Name          Last Name




 24.Interests in an education IRA, in an accountin a qualifiedABLEprogram, or undera qualifiedstatetuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    0 No
                                      Institutionnameanddescription.Separatelyfilethe recordsofanyinterests. 11 U.S.C. § 521(c):




25.Trusts, equitableor future interests in property (otherthan anything listed in line 1 ), andrights or powers
   exercisable for your benefit
    0 No
    Q Yes. Givespecific
       information about them....


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Examples:Internetdomainnames,websitss, proceedsfrom royaltiesand licensingagreements
   0 No
   1-1 Yes,Givespecific
       information about them....!


27. Licenses,franchises, and other general intangibles
   Examples:Buildingpermits, exclusivelicenses, cooperativeassociationholdings, liquorlicenses, professionallicenses
   0 No
   Q Yes.Givespecific
       information about them....


Money or property owed to you?
                                                                                                                                   Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.

28. Tax refunds owed to you
   0 No
   Q Yes.Givespecificinformation
                                                                                                        !    Federal:
            about them, including whether
            you already filed the returns                                                                    State:
            and the tax years.
                                                                                                             Local:
                                                                                                       J


29. Family support
   Examples: Pastdueorlump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   0 No
   Q Yes.Givespecificinformation.............. !
                                                                                                            Alimony:
                                                                                                            Maintenance:

                                                                                                            Support:
                                                                                                            Divorce settlement:

                                                                                                            Property settlement:

30. Otheramounts someone owes you
   Examples: Unpaid_wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Securitybenefits; unpaid loans you made to someone else
  0 No
  1-1 Yes.Givespecificinformation.


           Case
Official Form      2:19-bk-03550-EPB
              106A/B                                    DocSchedule
                                                             19 Filed     04/12/19 Entered 04/15/19 09:45:45
                                                                    A/B: Property                                                       Desc
                                                                                                                                              page 7
                                                        Main Document             Page 9 of 53
  Debtor1      SUHAJDA                     SUHRON               ANDERSON                             Casenumberw known)1 9-03550


 31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
    0 No
     a Yes.Nametheinsurance company                   company name:                                    Beneficiary:                             Surrender or refund value:
              of each policy and list its value....
                                                                                                                                                $

                                                                                                                                                $

                                                                                                                                                $

 32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
    property because someone has died.
    0 No
    1-1 Yes. Give specific information.
                                                                                                                                       J$
33. Claimsagainstthird parties,whetheror not you havefiled a lawsuitor madea demandfor payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    0 No
    Q Yes.Describeeachclaim. ....................
                                                                                                                                               I$

34.Othercontingentand unliquidatedclaimsofevery nature, includingcounterclaimsofthe debtorand rights
    to set off claims
    0 No
    Q Yes. Describeeachclaim. ....................!



35.Any financialassets you did not already list
    0 No
    Q Yes. Give specific information.


36.Add the dollarvalue ofall ofyour entriesfrom Part4, includinganyentries for pagesyou haveattached
   for Part 4. Write that number here                                                                                                                           397. 00



Part5:       DescribeAny Business-RelatedProperty You Ownor Have an Interest In. List any real estate in Part 1.
37 Do you own or have any legal or equitable interest in any business-related property?
    0 No. Goto Part6.
    a Yes. Go to line 38.
                                                                                                                                          Current value of the
                                                                                                                                           portion you own?
                                                                                                                                          Do not deduct secured claims
                                                                                                                                          or exsmptions.

38.Accounts receivable or commissions you alreadyearned
   0 No
   1-1 Yes. Describe........
                           L                                                                                                              !$
39. Officeequipment, furnishings, and supplies
    Examples:Business-relatedcomputers, software, modems, printers, copiers,faxmachines,rugs,telephones,desks, chairs,electronicdevices
    0 No
   Q Yes. Describe.......'
                                                                                                                                          E$

           Case
Official Form     2:19-bk-03550-EPB
              106A/B                                      DocSchedule
                                                              19 Filed      04/12/19 Entered 04/15/19 09:45:45
                                                                      A/B: Property                                                                 Desc
                                                                                                                                                       page8
                                                          Main Document           Page 10 of 53
  Debtor1       SUHAJDA                  SUHRON             ANDERSON               Case number wknawn) ' °~*




 40.Machinery,fixtures, equipment, supplies you use in business,andtools ofyourtrade
    Bf No
    Q Yes. Describe.......


 41.Inventory
    0 No
                                                                                                                     ~1
    Q Yes. Describe........
                                                                                                                    -J
 42.Interests in partnerships orjoint ventures
    0 No
    a Yes.Describe....... Nameofentity:                                                            % of ownership:
                                                                                                                      $
                                                                                                               _%     $
                                                                                                                      $


43.Customer lists, mailing lists, or other compilations
    0 No
    D Yes.Doyourlistsincludepersonally identifiableinformation (asdefinedin11U.S.C.§ 101(41A))?
             a No
             Q Yes. Describe........ !


44.Any business-related property you did not already list
   0 No
    1-1 Yes.Givespecific
       information




45.Addthedollarvalueofall ofyourentriesfrom Part5, includinganyentriesforpagesyou haveattached                                               0. 00
   for Part 5. Write that number here




Part 6:     DescribeAny Farm-and Commercial Fishing-ReIatedPropertyYou Ownor Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46.Doyouownorhaveanylegalorequitableinterestinanyfarm-orcommercialfishing-relatedproperty?
   BT No. Go to Part 7.
   Q Yes. Go to line 47

                                                                                                                      Current value of the
                                                                                                                      portion you own?
                                                                                                                     Do not deduct secured claims
                                                                                                                     or exemptions.
47 Farm animals
   Examples: Livestock, poultry, farm-raised fish
   HT No
   a Yes.




           Case
Official Form      2:19-bk-03550-EPB
              106A/B                                DocSchedule
                                                         19 Filed      04/12/19 Entered 04/15/19 09:45:45
                                                                A/B: Property                                               Desc
                                                                                                                                  page 9
                                                    Main Document            Page 11 of 53
  Debton            SUHAJDA _^
                      Hist Name            Middle Name
                                                          SUHRON        Last Name
                                                                                          ANDERSON                                            Casenumber(^, 19-03550

 48. Crops-either growing or harvested
     0 No                           ,--.             __                _        -_                 _      -. _
     D Yes.Givespecific
          information.............;
                                                                                                                                                                                                 J
 49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
    0 No
     1-1 Yes.......................... '-                                         -                              -           -                   ---                          ---


 50. Farm and fishing supplies, chemicals, and feed
    0 No


                                      L

51.Any farm- and commercial fishing-related property you did not already list
   0 No
    L-l Yes. Give specific
          information.............'


52.Add the dollarvalue of all ofyour entries from Part6, includinganyentries forpagesyou haveattached                                                                                                             0. 00
    for Part 6. Write that number here .................................................................................................................................................... -^



Part 7:           Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples:Seasontickets, countryclub membership
    0 No                              1"
    Q Yes. Givespecific
         information.............!




54. Add the dollar value of all of your entries from Part 7. Write that number here



Part 8:          List the Totals of Each Part of this Form


55. Part 1: Total real estate, line 2                                                                                                                                                      .
                                                                                                                                                                                               » $           0.00

56. Part 2: Total vehicles, line 5                                                                           $               9, 407. 00

57.Part 3: Total personal and household items, line 15                                                       $               6, 700.00

58. Part 4: Total financial assets, line 36                                                                  $                  397.00

59.Part 5: Total business-related property, line 45                                                          $                       0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                $                       0. 00

61.Part 7: Total other property not listed, line 54                                                       +$                         0.00

62.Total personal property. Add lines 56 through 61.                                                         $            16,504.001ICopypersonal propertytotal ^                                +$     16,504.00


63. Total of all property on Schedule A/B. Add line 55 + line 62.                                                                                                                                       16,504.00


           Case
Official Form     2:19-bk-03550-EPB
              106A/B                                                          DocSchedule
                                                                                  19 Filed     04/12/19 Entered 04/15/19 09:45:45
                                                                                         A/B: Property                                                                                                Desc
                                                                                                                                                                                                        page 10
                                                                              Main Document          Page 12 of 53
   Fill in this information to identifyyour case:

   Debtor 1             SUHAJDA              SUHRON                   ANDERSON
                        First Name              Middle Name                  Last Name

   Debtor 2
   (Spouse, Iffiling)   First Name             Middle Name                   Last Nama



   United States Bankruptcy Court for the: District of Arizona

   Case number          19-03550
   (If known)                                                                                                                             1-1 Check ifthis is an
                                                                                                                                             amended filing


 Official Form 106C

 Schedule C: he rop                                                ty ou Claim as                                       m.                             04/19
 Beascomplete andaccurate aspossible. Iftwo married people arefilingtogether, bothareequally responsible forsupplying correct information.
 Usingthe propertyyoulistedon ScheduleA/B:Property (OfficialForm 106A/B)asyoursource, listthepropertythatyouclaimasexempt. Ifmore
 spaceisneeded,filloutandattachtothispageasmanycopiesofPart2:AdditionalPageasnecessary.Onthetopofanyadditionalpages,write
 your name and case number (if known).

 Foreachitemofproperty youclaim asexempt, you must specifytheamount oftheexemption youclaim. Onewayofdoingsoistostate a
 specificdollaramountasexempt.Alternatively,youmayclaimthefullfairmarketvalueofthepropertybeingexempteduptotheamount
 ofanyapplicable statutory limit. Someexemptions-such asthoseforhealth aids,rightsto receivecertain benefits, andtax-exempt
 retirementfunds-maybeunlimitedin dollaramount.However,ifyouclaimanexemptionof100%offairmarketvalueundera lawthat
 limitstheexemptiontoa particulardollaramountandthevalueofthepropertyisdeterminedtoexceedthatamount,yourexemption
 would be limited to the applicable statutory amount.

  Part 1:         Identify the Property You Claim as Exempt

  1. Whi^i set ofexemptions areyou claiming? Checkoneonly, even ifyourspouse isfilingwithyou.
      13'You areclaiming stateandfederal nonbankruptcy exemptions. 11 U.S.C.§ 522(b)(3)
      Q Youareclaimingfederalexemptions. 11 U.S.C.§ 522(b)(2)

  2. Foranypropertyyou liston ScheduleA/Bthatyouclaimasexempt,fill intheinformationbelow.

       Briefdesc"pti°" °fthe propertyand line 0" Current value ofthe                     Amount oftheexemption you claim     Specificlawsthat allowexemption
                                      property                portion you own
                                                              Copythe value from         Checkonlyone boxforeachexemption.
                                                              Schedule A/B

      Brief                                                                                                                  33-1123
      Siption:                  HOUSEHOLD GOOD $3, 500. 00                               0 $ 3, 500. 00
      Line from                                                                          1-1 100%affairmarket value, upto
      Schedule A/B:                                                                         any applicable statutory limit

      Brief
                                ELECTRONICS                    $1,200.00                 0$ 1, 200. 00                       33-1123
      description:
      Line from                                                                          Q 100%affairmarket value, upto
      Schedule A/B:                                                                         anyapplicablestatutory limit
     Brief
     description:              CLOTHING                       $2, 000. 00                                                    33-1125(1)
     Line from                                                                           B 100%affairmarketvalue,upto
     Schedule A/B:                                                                         anyapplicablestatutory limit

 3. Areyouclaiminga homesteadexemptionofmorethan$170,350?
     (Subjecttoadjustment on4/01/22andevery3 yearsafterthatforcasesfiledonorafterthedateofadjustment.)
     Bf No
     a Yes.Didyouacquirethepropertycovered bytheexemption within1,215daysbeforeyoufiledthiscase?
          a      No
          a Yes

            Case 2:19-bk-03550-EPB
Official Form 106C
                                                              Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                Desc
                                                              Schedule
                                                              Main    C:ThePropertyYou
                                                                   Document        PageClaim
                                                                                          13asof
                                                                                               Exempt
                                                                                                 53                                             page 1 of.
  Debtor 1           SUHAJDA            SUHRON               ANDERSON                          Case number [Vknmm) 'a-l




   Part 2:        Additional Page

         Briefdescription ofthe property and line     Currentvalueofthe        Amountoftheexemptionyouclaim               Specificlawsthatallowexemption
         on ScheduleA/Bthat lists this property       portion you own

                                                      Copy the value from      Check only one box for each exemption
                                                      Schedule A/B

       Brief
                         BANKDEPOSITS                                                                                  33-1126(A)(9)
       description:                                                  97. 00 0$       97. 00
       Line from         17                                                 Q 100%affairmarketvalue, upto
       Schedule A/B:                                                               any applicable statutory limit
       Brief                                                                                                           33-1126(8)
       description:                                                  50. 00    0$            50. 00
       Line from
                        21                                                     Q 100%affairmarket value, upto
       Schedule A/B:                                                               any applicable statutory limit

       Brief
                        SECURITY DEPOSI"!                         250. 00 0$               250. 00                     33-1126(0)
       description:
       Line from        22                                                     Q 100%affairmarket value, upto
       Schedule A/B:                                                              any applicablestatutory limit

       Brief
       description:                                                            a$
       Line from                                                               1-1100%affairmarketvalue,upto
       Schedule A/B:                                                              anyapplicablestatutory limit
       Brief
       description:
       Line from                                                              Q 100%affairmarket value, upto
       Schedule A/B:                                                              any applicable statutory limit

      Brief
      description:                                                            a$
      Line from                                                               Q 100%offairmarketvalue,upto
      Schedule A/B:                                                              any applicable statutory limit

      Brief
      description:
      Line from                                                               Q 100%affairmarketvalue, upto
      Schedule A/B:                                                              any applicable statutory limit
      Brief
      description:                                                            a$
      Line from                                                               1-1 100%affairmarketvalue, upto
      Schedule A/B:                                                              any applicable statutory limit

      Brief
      description:                                                            a$
      Line from                                                               1-1 100%affairmarket value, upto
      Schedule A/B:                                                              any applicable statutory limit

      Brief
      description:                                                            a$
      Line from                                                               Q 100%affairmarket value, upto
      Schedule A/B:                                                              any applicable statutory limit
     Brief
     description:
     Line from                                                                Q 100%affairmarketvalue, upto
     Schedule A/B:                                                               anyapplicablestatutory limit

     Brief
     description:                                                             a$
     Line from                                                                Q 100%affairmarket value, upto
     Schedule A/B:                                                              any applicable statutory limit

             Case 2:19-bk-03550-EPB                 Doc 19        Filed 04/12/19             Entered 04/15/19 09:45:45                 Desc
Official Form 106C
                                                    Main Document
                                                    Schedule                 Page
                                                             C: The PropertyYou Claim14  of 53
                                                                                      as Exempt                                        page 2 of
   Fill in this information to identify your case:

   Debtor1            SUHAJDA                   SUHRON                       ANDERSON
                                                   Middle Name                  Last Name

   Debtor 2
   (Spouse, if filing) First Name

   UnitedStates BankruptcyCourtforthe: District of Arizona

   Casenumber "19-03550
   (If known)                                                                                                                                      Q Check ifthis is an
                                                                                                                                                       amended filing

  Official Form 106D
  Schedule D: Creditors                                             ho Have Claims Secured by Property                                                              12/15
  Be as complete and accurate as possible. Iftwo married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form'. On the top ofany
  additional pages, write your name and case number(if known).

 1. Do any creditors have claims secured by your property?
        1-1 No.Checkthisboxandsubmitthisformtothecourtwithyourotherschedules.Youhavenothingelsetoreportonthisform.
               Yes. Fill in all of the information balow.


Part 1:            List All Secured Claims

                                                                                                                           Column A         Column B            Column C
2. List all secured claims. Ifa creditor has more than one secured claim, list the creditor separately
    1^eaS^^^m^^wtic^                                                                                                       ^^^m             fflJSS S:red
        Asmuchaspossible, listtheclaimsinalphabeticalorderaccordingtothecreditor'sname.                                    '^alwo't'^atwl   claim"'''"""""" [fany"
        'AUTO NOWFINANCIAL                                  Describethe property that secures the claim:                   S      9,407.00 $      2, 662.00$ 6, 745.00
        Creditor's Name

         4240 W GLENDALE AVE                                AUTOMOBILE (MAZDA CX-7)
        Number            Street

                                                            As of the date you file, the claim is: Check all that apply.
                                                            D Contingent
         PHOENIX                      AZ 85081              1-1 Unliquidated
        City                          State ZIPCode         Q Disputed
   Who owes the debt? Checkone.                             Nature of lien. Checkall that apply.
   Q Debtor1 only                                           B> Anagreementyoumade(suchasmortgageorsecured
   Q Debtor2 only                                                car loan)
   Q Debtor1 andDebtor2 only                                Q Statutorylien(suchastaxlien,mechanic'slien)
   Q At least one ofthe debtors and another                 Q Judgmentlienfroma lawsuit
                                                            (-] Other(includinga righttooffset)
   1-1 Check if this claim relates to a
          community debt
   Datedebtwasincurred °3/17/201 E                          Last 4 digits of account number
2. 2|
                                                            Describe the property that secures the claim: !
        Creditor's Name



        Number            Street

                                                            As of the date you file, the claim is: Checkall thatapply.
                                                            a Contingent
                                                            LI Unliquidated
        City                         State ZIPCode          1-1 Disputed
  Who owes the debt? Check one.
                                                            Nature of lien. Check all that apply.
  Q Debtor1 only                                            Q Anagreementyoumade(suchasmortgageorsecured
  LI Debtor2 only                                                car loan)
  Q Debtor 1 and Debtor2 only                               1-1 Statutory lien (such astaxlien, mechanic's lien)
  Q At least one ofthe debtors and another                  1-1 Judgment lien from a lawsuit
  Q Checkifthisclaim relatesto a                            Q Other(includinga nghttooffset)
     community debt
  Date debt was incurred                                    Last 4 digits of account number
        Addthedollarvalueofyourentriesin ColumnA onthis page.Writethatnumberhere:                                                9.407.00
                  Case 2:19-bk-03550-EPB                      Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                          Desc
Official Form 106D
                                                   Schedule D:Main   Document
                                                               Creditors              Page
                                                                         Who Have Claims      15by
                                                                                         Secured ofProperty
                                                                                                    53                                                 page 1 of.
Debtor 1         SUHAJDA                  SUHRON                     ANDERSON                           Casenumberw known)^ 9~03550
                  First Name    Middle Name        Las




               Additional Page                                                                                    Column A               Column B              Column C
                                                                                                                  Amount of claim        Value of collateral   Unsecured
Part 1: After listing anyentries on this page, number them beginning with 2.3, followed                           Do not deduct the      that supports this    portion
               by 2.4, and so forth.                                                                              value of collateral.   claim                 Ifany
u                                                  Describe the property that secures the claim:
     Creditor's Name


     Number            Street


                                                   As of the date you file, the claim is: Checkall that apply.
                                                   [-1 Contingent
     City                       State ZIPCode      a Unliquidated
                                                   Q Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Q Debtor 1 only                                   Q Anagreementyoumade(suchasmortgageorsecured
 d Debtor 2 only                                         car loan)
 Q Debtor1 andDebtor2 only                         Q Statutory lien (such astaxlien, mechanic's lien)
 Q At least one ofthe debtors and another          LI Judgment lien from a lawsuit
                                                   Q Other(includinga righttooffset)
 D Check if this claim relates to a
       community debt

 Date debt was incurred                            Last 4 digits of account number

D                                                  Describethe property that secures the claim:
    Creditor's Name



    Number            Street

                                                   As of the date you file, the claim is: Check all that apply.
                                                   Q Contingent
                                                   Q Unliquidated
    City                        State   ZIP Code
                                                   Q Disputed
 Who owes the debt? Check one.
                                                   Nature of lien. Checkall that apply.
 Q Debtor 1 only
                                                   Q Anagreementyoumade(suchasmortgageorsecured
 D Debtor2 only                                          car loan)
 Q Debtor1 andDebtor2 only                         Q Statutorylien(suchastaxlien,mechanic'slien)
 Q At leastoneofthedebtorsandanother               Q Judgment lien from a lawsuit
 a Check if this claim relates to a                1-1 Other (including a rightto offset)
       community debt

 Date debt was incurred                            Last 4 digits of account number

h                                                  Describethe property that secures the claim: $
    Creditor's Name



    Number            Street



                                                   As of the date you file, the claim is: Check all that apply.
                                                   Q Contingent
    City                        State ZIPCode      Q Unliquidated
                                                   a Disputed
 Who owes the debt? Check one.                     Nature of lien. Checkall that apply.
 D Debtor1 only                                    Q An agreement you made (such asmortgage orsecured
 Q Debtor 2 only                                         car loan)
 Q Debtor 1 andDebtor2 only                        Q Statutorylien(suchastaxlien,mechanic'slien)
 Q At least one ofthe debtors and another          Q Judgment lien from a lawsuit
                                                   1.3 Other(includinga righttooffset)
 1-1 Check if this claim relates to a
      community debt
 Date debt was incurred                            Last 4 digits of account number

         AddthedollarvalueofyourentriesinColumnA onthispage.Writethatnumberhere: ^
         Ifthis is the last pageofyourform, addthe dollarvaluetotals from all pages.        $    9,407.00
         Write that number here:. "
            Case 2:19-bk-03550-EPB Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                                                   Desc
           .




Official Form 106D               AdditionalPageofMain   Document
                                                 Schedule D: CreditorsWhoPage      16 ofSecured
                                                                           Have Claims    53 by Property                                             page_of,
 Debtor 1        SUHAJDA                 SUHRON                ANDERSON                         Case number w know")
                 First Name    Middle Name
                                      Name         Last Name


   Part 2:        List Others to Be Notified for a Debt That You Already Listed

   Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
   agencyistryingto collectfromyoufora debtyou oweto someoneelse, listthecreditorin Part1,andthen list thecollection agencyhere.Similarly,if
   you havemorethanonecreditorforanyofthedebtsthatyou listed in Part1, listtheadditionalcreditorshere.Ifyou do not haveadditionalpersonsto
   be notifiedforany debts in Part 1, do not fill out or submitthis page.
                                                                                                                                                 2.1
        SPEEDYCASH                                                                         On which line in Part 1 did you enter the creditor?
        Name
                                                                                           Last4 digitsofaccountnumber_Q_ 5             7 7
            1841 W NORTHERNAVE
        Number        Street




        PHOENIX                                       AZ           85021
        City                                          State        ZIP Code


        CASH 1                                                                             Onwhich line in Part 1 did you enter the creditor? 2.1
        Name                                                                               Last4 digits ofaccount number 4493
        1405 W SOUTHERNAVE
        Number       Street




        TEMPE                                         AZ           85282
        City                                         State         ZIPCode

        CHECKMATEEXPRESS                                                                  OnwhichlineinPart1 didyouenterthecreditor? 2.1
       Name                                                                               Last 4 digits of account number 0       2    7 2
        5207 S CENTRALAVE
       Number        Street




        PHOENIX                                      AZ            85040
       City                                          State         ZIP Code


                                                                                          On which line in Part 1 did you enter the creditor?
       Name                                                                               Last 4 digits of account number


       Number        Street




       City                                          State         ZIPCode

                                                                                          On which line in Part 1 did you enter the creditor?
       Name
                                                                                          Last 4 digits of account number

       Number        Street




       City                                          State        ZIP Code


                                                                                          On which line in Part 1 did you enter the creditor?
       Name
                                                                                          Last 4 digits of account number


       Number       Street




      City                                          State         ZIP Code

               Case 2:19-bk-03550-EPB                   Doc 19       Filed 04/12/19           Entered 04/15/19 09:45:45                    Desc
Official Form 106D                                       Main D:
                                             Part 2 of Schedule Document        Page
                                                                 Creditors Who Have     17Secured
                                                                                    Claims of 53 by Property                               page        of
       Fill in this information to identify your case:

       Debtor 1          SUHAJDA                      SUHRON               ANDERSON
                           First Name                   Middle Mama             Last Name

       Debtor 2
       (Spouse, if filing) First Name                   Middle Name


       United States Bankruptcy Court for the: District of Arizona

       Casenumber ^-03550                                                                                                                         Q Check if this is an
       (If known)                                                                                                                                     amended filing

  Official Form 106E/F
  Schedule E/F: Creditors                                             ho Have Unsecured Claims                                                                    12/15
  Be as complete and accurate as possible. Use Part 1 for creditors with PRIORI?^ claims and Part 2 for creditors with NONPRIORITY claims.
  List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
  A/B:Property(OfficialForm106A/B)andon ScheduleG: ExecutoryContractsandUnexpiredLeases(OfficialForm 106G).Donot includeany
  creditorswithpartiallysecuredclaimsthatarelistedin ScheduleD:CreditorsWhoHaveClaimsSecuredby Property.Ifmorespaceis
  needed,copythePartyou need,fill it out, numbertheentriesinthe boxesonthe left. AttachtheContinuationPagetothispage.Onthetopof
  any additionalpages, write your name and case number (if known).

    Part 1:           List All of Your PRIORITY Unsecured Claims

    1. Do any creditors have priority unsecured claims againstyou?
     63 No.Goto Part2.
     a Yes.
  2. Listall ofyourpriorityunsecuredclaims.Ifa creditorhasmorethanonepriorityunsecuredclaim, listthecreditorseparatelyforeachclaim.For
     each claim listed, identifywhattype ofclaim it is. Ifa claim hasbothpriorityand nonpriority amounts, listthat claim hereandshowboth priorityand
     nonpriorityamounts.Asmuchaspossiblejisttheclaimsinalphabeticalorderaccordingto thecreditor'sname.Ifyouhavemorethantwopriority
         unsecuredclaims,fill outthe Continuation Pageof Part 1 . Ifmorethanonecreditorholdsa particularclaim, listthe othercreditors in Part3'.
         (For an explanation ofeach type ofclaim, see the instructions forthis form in the instruction booklet.)
                                                                                                                                  Total claim   Priority     Nonpriority
                                                                                                                                                amount       amount
12.1
                                                                      Last4 digits ofaccount number _ _ _ _ $
           Priority Creditor's Name

                                                                      When was the debt incurred?
           Number            Street

                                                                      As ofthe dateyou file, the claim is: Checkallthatapply.
           City                               State     ZIP Code
                                                                      a Contingent
                                                                      a Unliquidated
           Who incurred the debt? Check one.
                                                                      Q Disputed
           LI Debtor 1 only
           Q Debtor 2 only                                            Type of PRIORIT/ unsecured claim:
           Q Debtor1 andDebtor2 only                                  LI Domesticsupportobligations
                  At least one of the debtors and another
                                                                      1-1 Taxesandcertainotherdebtsyouowethegovernment
           1-] Check if this claim is fora community debt             Q Claimsfordeath orpersonal injurywhileyouwere
          Is the claim subject to offset?                                 intoxicated

           Q No                                                       Q Other.Specify
           Lives
E                                                                     Last4 digitsofaccountnumber _ _ _ _ j
          Priority Creditor's Name
                                                                      When was the debt incurred?
          Number            Street

                                                                      As of the dateyou file, the claim is: Checkall thatapply.
                                                                      Q Contingent
          City                               State     ZIP Code       1-1 Unliquidated
          Who incurred the debt? Checkone.                            Q Disputed
          1-1 Debtor1 only
          LI Debtor2 only                                             Type of PRIORITYunsecured claim:
          Q Debtor1 and Debtor2 only                                  Q Domesticsupportobligations
          Q Atleastoneofthedebtorsandanother                          1-1 Taxesandcertainotherdebtsyouowethegovernment
          1-1 Checkifthisclaimisfora communitydebt                    Q Claimsfordeathorpersonalinjurywhileyouwere
                                                                          intoxicatsd
          Is the claim subject to offset?                             1-1 Other. Specify
          LI No
          a Yes
                   Case 2:19-bk-03550-EPB                         Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                      Desc
Official Form 106E/F                                              Main   Document
                                                               Schedule E/F:                Page
                                                                             Creditors Who Have    18 of Claims
                                                                                                Unsecured 53                                          oaae 1 of
  Debtor1        SUHAJDA
                 SUHAJDA                        SUHRON
                                                SUHRON               ANDERSON                              Case number wknawn) '0-1
                   First Name     Middle Name          Last Name


  Part 1:        Your PRIORITYUnsecured Claims - Continuation Page

  After listing any entries on this page, numberthem beginningwith 2.3, followed by 2.4, and so forth.                            Total claim   Priority     Nonpriority
                                                                                                                                                amount       amount



                                                                   Last 4 digits of account number
       Priority Creditor's Name

                                                                   When was the debt incurred?
       Number           Street

                                                                   As of the date you file, the claim is: Check all that apply.

                                                                   LI Contingent
       City                             Slate     ZIPCode          1-1 Unliquidated
                                                                   Q Disputed
       Who incurred the debt? Check one.

       1-] Debtor1 only                                            Type of PRIORITY unsecured claim:
       Q Debtor2 only
                                                                   Q Domesticsupportobligations
       Q Debtor 1 and Debtor 2 only
                                                                   [-1 Taxes and certain other debts you owe the government
       Q At least one of the debtors and another
                                                                   Q Claimsfordeathorpersonalinjurywhileyouwere
                                                                       intoxicated
       1-1 Checkifthis claim isfor a communitydebt
                                                                   Q Other.Specify
       Is the claim subject to offset?
       1-1 No
       a yes

                                                                   Last 4 digits of account number
       Priority Creditor's Name

                                                                   When was the debt incurred?
       Number           Street

                                                                   As of the date you file, the claim is: Check all thatapply.

                                                                   Q Contingent
      City                              State     ZIPCode          Q Unliquidated
                                                                   Q Disputed
      Who incurred the debt? Check one.

       Q Debtor 1 only                                             Type of PRIORITT unsecured claim:
       Q Debtor2 only                                              1-1 Domestic support obligations
       Q Debtor1 andDebtor2 only
       Q At leastoneofthedebtorsandanother
                                                                   Lt Taxesandcertainotherdebtsyouowethegovernment
                                                                   LI Claims fordeath or personal injury while you were
                                                                       intoxicated
       Q Check if this claim is for a community debt
                                                                   Q Other. Specify
      Is the claim subject to offset?
      D No
      a Yes

                                                                   Last 4 digits of account number
      Priority Creditor's Name

                                                                   When was the debt incurred?
      Number           Street


                                                                   As of the date you file, the claim is: Checkall that apply.
                                                                   Q Contingent
      City                             State      ZIPCode          LI Unliquidated
                                                                   1-1 Disputed
      Who incurred the debt? Check one.
      Q Debtor 1 only                                              Type of PRIORITy unsecured claim:
      D Debtor2 only
                                                                   LI Domestic support obligations
      1-1 Debtor1 andDebtor2 only
                                                                   Q Taxes and certain other debts you owe the government
      Q At least one of the debtors and another

      Q Checkifthis claim isfora communitydebt
                                                                   Q Claimsfordeathorpersonalinjurywhileyouwere
                                                                       intoxicated                                                              0
                                                                   a Other. Specify
      Is the claim subject to offset?
      LI No
      a Yes
              Case 2:19-bk-03550-EPB                       Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                            Desc
Official Form 106E/F                                       Main   Document
                                                        Schedule E/F:                Page
                                                                      Creditors Who Have    19 of Claims
                                                                                         Unsecured 53                                                      oaae       of
   Debtor1        SUHAJDA                           SUHRON                  ANDERSON                         Casenumber[itknown) 1 9-03550
                    Flrat Name        Middle Name           Last Name


   Part 2:       List All of Your NONPRIORITY Unsecured Claims

   3. Do any creditors have nonpriority unsecured claims against you?
       Q No.Youhavenothingtoreportinthispart.Submitthisformtothecourtwithyourotherschedules.
           Yes

   4. List all of your nonpriority unsecured claims in the alphabetical order ofthe creditorwho holds each claim. Ifa creditor has morethan one
      nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
       includedin Part 1. Ifmorethanonecreditorholdsa particularclaim, listthe othercreditorsin Part3. Ifyou have morethan three nonpriorityunsecured
       claims fill out the Continuation Page of Part 2.

                                                                                                                                                            Total claim

        GO FINANCIAL                                                                   Last 4 digits of account number
        Nonpriority Creditor's Name                                                                                                                     $        18, 161. 00
        7465 E HAMPTONAVE                                                              Whenwasthedebtincurred? 06/17/2014
        Number           Street

        MESA                                           AZ                85209
        City                                           State            ZIPCode        As of the date you file, the claim is: Check all that apply.
                                                                                       Q Contingent
        Who incurred the debt? Check one.                                              Q Unliquidated
        0 Debtor1 only                                                                 Q Disputed
        LI Debtor2 only
        Q Debtor1 andDebtor2 only                                                      Type of NONPRIORITy unsecured claim:
        Q At leastoneofthedebtorsandanother                                            Q Student loans
        Q Checkifthis claim isfora communitydebt                                       Q Obligationsarisingoutofa separationagreementordivorce
                                                                                           that you did not report as priority claims
        Is the claim subject to offset?                                                Q Debtstopensionorprofit-sharingplans,andothersimilardebts
        Q No                                                                           1-1 Other. Specify
        0 Yes

|4.2    US DEPTOF EDUCATION                                                            Last4 digits ofaccount number 8 3 5 8                            $        16,496.00
        Nonpriority Creditor's Name                                                    Whenwasthe debt incurred? 03/26/2010
        PO BOX 5227
        Number          Street
        GREENVILLE                                     TX               75403          As of the date you file, the claim is: Check all that apply.
        City                                           State            ZIPCode
                                                                                       Q Contingent
        Who incurred the debt? Check one.                                              Q Unliquidated
        0 Debtor 1 only                                                                Q Disputed
        Q Debtor2 only
        1-1 Debtor1 andDebtor2 only                                                    TypeofNONPRIORITYunsecured claim:
        Q At least one of the debtors and another                                      Q Student loans
                                                                                       LI Obligations arisingoutofa separation agreement ordivorce
        Q Checkifthis claim isfora communitydebt                                           that you did not report as priority claims
        Is the claim subject to offset?                                                Q Debtstopensionorprofit-sharingplans,andothersimilardebts
        1-1 No                                                                         Hf Other.Specify AUTO FINANCE
        elves

        U HAUL MOVING AND STORAGE                                                      Last 4 digits of account number
        Nonpriority Creditor's Name
                                                                                                                                                                     900. 00
                                                                                       Whenwasthedebtincurred?                 08/28/2018
        11238 RT 59
        Number          Street
        NAPERVILLE                                     IL               60564
        City                                           State            ZIPCode        As of the date you file, the claim is: Check all that apply.

       Who incurred the debt? Check one.                                               1-1 Contingent
                                                                                       1-1 Unliquidated
        Q Debtor 1 only
                                                                                       LI Disputed
        Q Debtor 2 only
        Q Debtor 1 and Debtor2 only                                                    Type of NONPRIORITYunsecured claim:
             At least one of the debtors and another
                                                                                       Bf Student loans
        1-1 Check ifthis claim is for a community debt                                 Q Obligationsarisingoutofa separationagreementordivorce
       Is the claim subject to offset?                                                     that you did not report as priority claims
       LI No                                                                           d Debtsto pension orprofit-sharing plans, andothersimilardebts
       a Yes                                                                           Q Other.Specify

               Case 2:19-bk-03550-EPB                             Doc 19          Filed 04/12/19            Entered 04/15/19 09:45:45                   Desc
Official Form 106E/F                                           MainE/F:
                                                            Schedule Document          Page
                                                                        Creditors Who Have    20 of Claims
                                                                                           Unsecured 53                                                         page      of
   Debtor1        SUHAJDA                           SUHRON                  ANDERSON                       Casenumberwknown)19-03550
                   FtatName           Middle Mama          Last Name



   Part 2:       Your NONPRIORITY Unsecured Claims - Continuation Page


   After listing any entries on this page, number them beginning with 4.4, followed by 4. 5, and so forth.                                                     Total claim


 ^
        ACCEPTANCENOW                                                                    Last 4 digits of account number
                                                                                                                                                           $ 3, 732. 00
        Nonpriority Creditor's Name

        5501 HEADQUARTERS DR                                                             Whenwasthedebtincurred? 08/18/2014
        Number          Street

        PLANO                                           TX               75024           As of the dateyoufile, the claim is: Checkallthat apply.
        City                                           State            ZIPCode          [-1 Contingent
                                                                                         Q Unliquidated
        Who incurred the debt? Check one.
                                                                                         D Disputed
        0 Debtor1 only
        1-1 Debtor2 only                                                                Type of NONPRIORITYunsecured claim:
        Q Debtor1 andDebtor2 only                                                        1-1 Studentloans
        LI At least one of the debtors and another
                                                                                         Q Obligations arisingoutofa separation agreement ordivorce that
        Q Checkifthisclaimisfora communitydebt                                               you did not report as priority claims
                                                                                         Q Debtsto pension orprofit-sharing plans, andothersimilardebts
       Is the claim subject to offset?                                                   0 Other.Specify CREDITOR FURNITURE
        0 No
        a Yes


R^
       IQ DATA INTERNATIONAL                                                            Last 4 digits of account number                                    $      621.00
       Nonprfority Creditor's Name

       PO BOX3568                                                                       Whenwas the debt incurred?              11/01/2018
       Number          Street

       EVERETT                                         WA               98213           As of the date you file, the claim Is: Checkallthatapply.
       City                                            State           ZIPCode          Q Contingent
                                                                                        1-1 Unliquidated
       Who incurred the debt? Check one.
                                                                                        Q Disputed
       QT Debtor1 only
       Q Debtor2 only                                                                   Type of NONPRIORITYunsecured claim:
       LI Debtor1 andDebtor2 only                                                       D Student loans
       Q At least oneofthe debtors and another
                                                                                        Q Obligations arisingoutofa separation agreement ordivorce that
       Q Check ifthis claim is for a community debt                                         you did not report as priority claims
                                                                                        Q Debtsto pension orprofit-sharing plans, andothersimilardebts
       Is the claim subject to offset?                                                  0 Other. Specily RENTAL LEASE
       S No
       a Yes


                                                                                                                                                           $      500.00
       SYNCHRONYBANKWALMART                                                             Last 4 digits of account number
       Nonpriority Creditor's Name

       PO BOX 965024                                                                    Whenwasthedebtincurred? 01,01,2019
      Number          Street
       ORLANDO                                         FL               32896           As of the date you file, the claim is: Check all that apply.
      City                                            State            ZIP Code         Q Contingent
                                                                                        Q Unliquidated
      Who incurred the debt? Check one.
                                                                                        Q Disputed
      QT Debtor1 only
      Q Debtor2 only                                                                    Type of NONPRIORITY unsecured claim:
      1-1 Debtor 1 and Debtor2 only
                                                                                        D Student loans
      Q At least one of the debtors and another
                                                                                        [-] Obligationsarisingoutofa separationagreementordivorcethat
      L.1 Checkifthis claim isfora community debt                                           you did not report as priority claims
                                                                                        L] Debtstopensionorprofit-sharingplans,andothersimilardebts
      Is the claim subject to offset?
                                                                                        0 Other.Specify CREDITOR
      BfNo
      a Yes


               Case 2:19-bk-03550-EPB                            Doc 19           Filed 04/12/19           Entered 04/15/19 09:45:45                   Desc
Official Form 106E/F                                           MainE/F:
                                                           Schedule  Document           Page
                                                                        Creditors Who Have     21 ofClaims
                                                                                           Unsecured 53                                                    oaae      of
  Debtor1        SUHAJDA                           SUHRON                 ANDERSON                     Case number (ifknown)
                  Firel Name         Middle Name          Last Name



  Part 2;        Your NONPRIORITYUnsecured Claims - Continuation Page


  After listing any entries on this page, number them beginning with 4.4, followed by 4. 5, and so forth.                                                  Total claim


B SYNCHRONYBANKASHLEYHOMESTORES                                                      Last 4 digits of account number                                   $ 1,200.00
       NonpriorityCreditor's Name

       PO BOX 965036                                                                 Whenwasthedebtincurred?                 10/01/2018
       Number          Street

       ORLANDO                                         FL              32896         As of the date you file, the claim is: Check all that apply.
       City                                           State           ZIPCode        LI Contingent
                                                                                     LI Unliquidated
       Who incurred the debt? Check one.
                                                                                     Q Disputed
       0' Debtor1 only
       LI Debtor2 only                                                               Type of NONPRIORITyunsecured claim:
       1-1 Debtor1 andDebtor2 only                                                   Q Student loans
       D At leastoneofthedebtorsandanother
                                                                                     Q Obligationsarisingoutofa separationagreementordivorcethat
       D Checkifthis claim isfor a communitydebt                                         you did not report as priority claims
                                                                                     Q Debtstopensionorprofit-sharingplans,andothersimilardebts
       Is the claim subject to offset?                                               0 Other.Specify CREDITOR FURNITURE
       0 No
       1-lYes

^
       TD TARGET CREDIT                                                              Last4 digits of account number                                    $       700.00
       Nonpriority Creditor's Name

       PO BOX 673                                                                    When wasthe debt incurred?             11/01/2018
       Number          Street
       MINNEAPOLIS                                     MN              55440         As of the dateyou file, the claim is: Checkall thatapply.
       City                                           Slate           ZIP Code       a Contingent
                                                                                     Q Unliquidated
      Who incurred the debt? Check one.
                                                                                     Q Disputed
      S Debtor 1 only
       Q Debtor2 only                                                                Type of NONPRIORIT/unsecured claim:
       LI Debtor1 andDebtor2 only                                                    1-1 Studentloans
       Q At leastoneofthedebtorsandanother
                                                                                     Q Obligations arisingoutofa separation agreement ordivorce that
       Q Check ifthis claim is for a community debt                                      you did not report as priority claims
                                                                                     Q Debtsto pensionorprofit-sharingplans,andothersimilardebts
      Is the claim subject to offset?                                                Bf Other. Specify CREDITOR
       BfNo
       [-1 Yes


                                                                                                                                                       $      500. 00
      CAPITALONE BANK                                                                Last 4 digits of account number
      Nonpriority Creditor's Name

      PO BOX 30281                                                                   Whenwas the debt incurred?             01/01/2019
      Number          Street
      SALT LAKE C\TY                                  UT               84130         As of the date you file, the claim is: Checkallthatapply.
      City                                            State           ZIP Code       Q Contingent
                                                                                     a Unliquidated
      Who incurred the debt? Check one.
                                                                                     Q Disputed
      Of Debtor1 only
      Q Debtor2 only                                                                 Type of NONPRIORITYunsecured claim:
      1-1 Debtor 1 andDebtor2 only                                                   Q Studentloans
      LI At leastoneofthedebtorsandanother
                                                                                     Q Obligations arisingoutofa separation agreement ordivorce that
      1-1 Checkifthisclaimisfora communitydebt                                          you did not report as priority claims
                                                                                     a Debtsto pension orprofit-sharing plans, andothersimilardebts
      Is the claim subject to offset?                                                Bf Other. Spscify CREDITOR
      Bf No
      LI Yes



              Case 2:19-bk-03550-EPB                          Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                       Desc
Official Form 106E/F                                         Main    Document
                                                          Schedule E/F:                Page
                                                                        Creditors Who Have    22 of Claims
                                                                                           Unsecured 53                                                Daae       of
    Debtor1       SUHAJDA SUHRON                       ANDERSON                                          Case number {ifknown) '0-'
                    First Name        Middle Name        Last Name



    Part 2:      Your NONPRIORITYUnsecured Claims - Continuation Page


    After listing any entries on this page, number them beginningwith 4.4, followed by4.5, and so forth.                                                     Total claim



B ACIMA                                                                               Last 4 digits of account number                                           1,200.00
        Nonpriority Creditor's Name

          9815 SOUTH MONROEST - 4TH FL                                                Whenwasthe debt incurred? 09/01,2018
        Number           Street

         SANDY                                       UT               84070           As of the date you file, the claim is: Check all that apply.
        City                                        State            ZIPCode          LI Confingent
                                                                                      1-1 Unliquidated
        Who incurred the debt? Check one.
                                                                                      1-1 Disputed
        S? Debtor 1 only
        Q Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
        Q Debtor 1 and Debtor 2 only                                                  d Student loans
        Q At least one of the debtors and another
                                                                                      D Obligationsarisingoutofa separationagreementordivorcethat
        LI Check if this claim is for a community debt                                    you did not report as priority claims
                                                                                      1-1 Debts to pension or profit-sharing plans, andother similar debts
        Is the claim subject to offset?                                               Bf Other.Specify FURNITURE CREDITOR
        a No
        0 Yes

i   ^
        JP MORGAN CHASE                                                               Last 4 digits of account number                                            200. 00
        Nonpriority Creditor's Name
                                                                                      Whenwasthe debt incurred?              01/01/2014
        1111 POLARISPARKWAY
        Number          Street
                                                                                      As of the date you file, the claim is: Checkall that apply.
        COLUMBUS                                     OH               43240
        City                                        State            ZIPCode          Q Contingent
                                                                                      LI Unliquidated
        Who incurred the debt? Check one.
                                                                                      LI Disputed
        QT Debtor 1 only
        D Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
        Q Debtor1 andDebtor2 only                                                     [-1 Studentloans
        Q At leastoneofthe debtorsandanother
                                                                                      Q Obligations arisingoutofa separation agreement ordivorce that
                                                                                          you did not report as priority claims
        1-1 Checkifthisclaimisfora communitydebt
                                                                                      Q Debtstopensionorprofit-sharingplans,andothersimilardebts
        Is the claim subject to offset?                                               B Other. Specify BANK
        BfNo
        a Yes

^                                                                                                                                                               4,000.00
        ILLINOISIPASS                                                                 Last 4 digits of account number
        Nonpriortty Creditor's Name
                                                                                      Whenwasthedebtincurred? 09/01/2017
        2700 OGDENAVE
        Number          Street
        DOWNERSGROVE                                IL                                As of the date you file, the claim is: Check all that apply.
                                                                      60515
        City                                        State            ZIPCode          Q Contingent
                                                                                      1-1 Unliquidated
        Who incurred the debt? Check one.                                             1-1 Disputed
        OT Debtor1 only
        D Debtor 2 only                                                               Type of NONPRIORITYunsecured claim:
        Q Debtor1 andDebtor2 only                                                     Q Studentloans
        D At least one of the debtors and another
                                                                                      Q Obligationsarisingoutofa separationagreementordivorcethat
                                                                                          you did not report as priority claims
        1-1 Checkifthis claim isfora communitydebt
                                                                                      Q Debtsto pension orprofit-sharing plans, andothersimilardebts
        Is the claim subject to offset?                                               BT Other.Specify ILLINOISTOLLWAY
        Sf No
        a Yes


                 Case 2:19-bk-03550-EPB                         Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                          Desc
CWirial Fnrm 10RF/F                                             Main Document    Page 23 of 53
                                                            Schedule E/F: Creriitorfi Who Have Unsrciimd Claims                                                     nf
  Debtor1        SUHAJDA SUHRON                        ANDERSON                                        Casenumberwknown)19-03550
                  First Name         Middle Name         Last Name



  Part 2:       Your NONPRIORITY Unsecured Claims - Continuation Page


  After listing any entries on this page, number them beginningwith 4.4, followed by 4.5, and so forth.                                                    Total claim



 ^     SRP                                                                          Last4 digits of account number                                             550. 00
       Nanpriority Creditor's Name

       1500 N MILLST                                                                Whenwasthedebtincurred? 08/01/2018
       Number          Street

       TEMPE                                         AZ                85281        As of the date you file, the claim is: Check all that apply.
       City                                         State            ZIP Code       [-1 Contingent
                                                                                    a Unliquidated
       Who incurred the debt? Check one.
                                                                                    Q Disputed
       V Debtor 1 only
       Q Debtor 2 only                                                              Type of NONPRIORITYunsecured claim:
       Q Debtor 1 and Debtor 2 only                                                 Q Student loans
       Q At least one of the debtors and another
                                                                                    Q Obligationsarisingoutofa separationagreementordivorcethat
       Q Checkifthis claim is fora communitydebt                                        you did not report as priority claims
                                                                                    d Debtstopensionorprofit-sharingplans,andothersimilardebts
       Is the claim subject to offset?                                              Bf Other.Specify UTILIPl^
       a No
       0 Yes


^                                                                                   Last 4 digits of account number                                            300. 00
       SPRINTPCS
      Nonpriority Creditor's Name
                                                                                    When was the debt incurred?            03/01, 2015
      6200 SPRINTPKWY
      Number          Street

       OVERLAND PARK                                 KS               66251         As of the date you file, the claim is: Check all that apply.
      City                                          State            ZIPCode        D Contingent
                                                                                    Q Unliquidated
      Who incurred the debt? Check one.
                                                                                    1-1 Disputed
      0 Debtor 1 only
      Q Debtor 2 only                                                               Type of NONPRIORITKunsecured claim:
      1-1 Debtor1 andDebtor2 only                                                   Q Student loans
      Q At least one of the debtors and another
                                                                                    Q Obligations arising outofa separation agreement ordivorce that
      Q Checkifthis claim isfora communitydebt                                          you did not report as priority claims
                                                                                    Q Debtsto pensionorprofit-sharingplans,andothersimilardebts
      Is the claim subject to offset?                                               a Other,specify CELLULAR PROVIDER
      0 No
      a Yes

^                                                                                                                                                      $      800. 00
       TITLE MAXTITLE LOANS                                                         Last 4 digits of account number
      Nonpriority Creditor's Name
                                                                                   Whenwasthedebtincurred? 06/01/2016
      1111 EOGDENAVE
      Number          Street
      NAPERVILLE                                                                   As of the date you file, the claim is: Checkall that apply.
                                                    IL                60563
      City                                          State            ZIP Code       Q Contingent
                                                                                    LI Unliquidated
      Who incurred the debt? Check one.                                             D Disputed
      B Debtor1 only
      1-1 Debtor2 only                                                             Type of NONPRIORITY unsecured claim:
      Q Debtor1 andDebtor2 only                                                    Q Student loans
      1-1 At least one of the debtors and another
                                                                                   LI Obligationsarisingoutofa separationagreementordivorcethat
      Q Checkifthisclaim isfora communitydebt                                           you did not report as priority claims
                                                                                   1-1 Debtstopensionorprofit-sharingplans,andothersimilardebts
      Is the claim subject to offset?                                              0 Other.Specify TITLE LOANCOMPANY
      St No
      a Yes



               Case 2:19-bk-03550-EPB                           Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                    Desc
fWfinial Fnrm IHRF/F                                            Main Document    Page 24 of 53
                                                         Schtdiile E/F: Creriifors Who Have Unseciired Claims                                                     nf
 Debtor1          SUHAJDA SUHRON                     ANDERSON                                           Case number wknown)
                   Fret Name         Middle Name       Last Name



  Part 2:         Your NONPRIORITYUnsecured Claims - Continuation Page


  After listing any entries on this page, number them beginning with 4. 4, followed by 4. 5, and so forth.                                                         Total claim



w DISCOVER FINANCIAL SERVICES                                                        Last 4 digits of account number _                                                 200. 00
       Nonpriority Creditor's Name
                                                                                     Whenwasthedebt incurred? 03/01/2019
       PO BOX 15316
       Number          Street
                                                                                     As of the date you file, the claim is: Checkall that apply.
       WILMINGTON                                   DE              19850
       City                                        State           ZIP Code           1-1 Contingent
                                                                                      a Unliquidated
      Who incurred the debt? Check one.                                               Q Disputed
       0' Debtor 1 only
       Q Debtor 2 only                                                               Type of NONPRIORITYunsecured claim:
       Q Debtor 1 and Debtor2 only                                                   Q Student loans
       a At least one of the debtors and another
                                                                                     Q Obligationsarisingoutofa separationagreementordivorcethat
                                                                                         you did not report as priority claims
       Q Check if this claim is for a community debt
                                                                                     Q Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                0 Other. Specify CREDITOR
       1-1 No
       0 Yes


^                                                                                    Last 4 digits of account number                                                   495. 00
      AMERICANFAMILYINSURANCE
      Nonpriority Creditor's Name
                                                                                     Whenwasthedebtincurred? 03/01/2017
      6000 AMERICANPARKWAY
      Number           Street
                                                                                     As of the date you file, the claim is: Check all that apply.
       MADISON                                     Wl               53783
      City                                         State           ZIPCode           Q Contingent
                                                                                     Q Unliquidated
      Who incurred the debt? Check one.
                                                                                     1-1 Disputed
      S Debtor 1 only
      a Debtor 2 only                                                                Type of NONPRIORITYunsecured claim:
      D Debtor 1 and Debtor2 only                                                    LI Student loans
      D At least one of the debtors and another
                                                                                     Q Obligationsarisingoutofa separationagreementordivorcethat
                                                                                         you did not report as priority claims
      LI Check if this claim is for a community debt
                                                                                     1-1 Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                B Other.Specify INSURANCE PREMIUMS
      HfNo
      a Yes

                                                                                                                                                               $      200. 00
       TCF NATIONALBANK                                                              Last 4 digits of account number
      Nonpriority Creditor's Name
                                                                                     Whenwasthedebtincurred? 01/01/2019
      801 MARQUETTEAVENUE
      Number           Street
                                                                                     As of the date you file, the claim is: Checkall that apply.
      MINNEAPOLIS                                  MN               55402
      City                                         State           ZIP Code          1-1 Contingent
                                                                                     a Unliquidated
      Who incurred the debt? Check one.                                              Q Disputed
      BT Debtor 1 only
      Q Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
      Q Debtor 1 and Debtor 2 only                                                   Q Student loans
      Q At leastoneofthe debtorsandanother
                                                                                     D Obligationsarisingoutofa separationagreementordivorcethat
                                                                                         you did not report as priority claims
      Q Check if this claim is for a community debt
                                                                                     Q Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                Bf Other.Specify BANK
             No
      a Yes


                  Case 2:19-bk-03550-EPB                        Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                              Desc
Dffinial Fnrm IORF/F                                            Main Document    Page 25 of 53
                                                           Schediilc E/F- Creditnrs Whn Have Unsiaciired Claims                                                nane       nf
 Debtor1        SUHAJDA SUHRON                        ANDERSON                                          Casenumber(fftaoivn)19-03550
                  First Name         Middle Nama       Last Name



  Part 2:       Your NONPRIORITY Unsecured Claims - Continuation Page


  After listing any entries on this page, number them beginning with 4. 4, followed by 4. 5, and so forth.                                                       Total claim



^      MCS GATEWAYFINANCIAL                                                          Last 4 digits of account number                                         $15,895.00
       Nonpriority Creditor's Name
                                                                                     Whenwasthe debtincurred? 03/01/2011
       PO BOX3257
       Number          Street
       SAGINAW                                       Ml                              As of the date you file, the claim is: Check all that apply.
                                                                    48605
      City                                          State          ZIPCode           [-1 Contingent
                                                                                     LI Unliquidated
      Who incurred the debt? Check one.                                              Q Disputed
       0' Debtor1 only
       D Debtor 2 only                                                               Type ofNONPRIORITY unsecured claim:
       D Debtor1 andDebtor2 only                                                     Q Student loans
       LI At least one of the debtors and another
                                                                                     Q Obligationsarisingoutofa separationagreementordivorcethat
                                                                                         you did not report as priority claims
       Q Checkifthis claimisfora communitydebt
                                                                                     1-1 Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                Bf Other.Specify AUTO FINANCE
       a No
      St Yes


^                                                                                    Last 4 digits of account number                                         $       950.00
      COMENFTYNEWYORKAND COMPANY
      Nonpriority Creditor's Name
                                                                                     Whenwasthedebtincurred? 01,01/2019
      PO BOX 182789
      Number          Street
                                                                                    As of the date you file, the claim is: Checkall that apply.
      COLUMBUS                                      OH              43218
      City                                          State          ZIPCode           D Contingent
                                                                                     LI Unliquidated
      Who incurred the debt? Check one.                                              a Disputed
      QT Debtor 1 only
      D Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
      Q Debtor 1 and Debtor 2 only                                                   Q Student loans
      D At least one of the debtors and another
                                                                                     D Obligationsarisingoutofa separationagreementordivorcethat
                                                                                         you did not report as priority claims
      Q Check if this claim is for a community debt
                                                                                     LI Debtstopensionorprofit-sharingplans,andothersimilardebts
      Is the claim subject to offset?                                                Bf OtherSpecify CREDITOR
      St No
      a Yes

s                                                                                                                                                            $      750. 00
      COMENIPI'VICTORIASSECRET                                                       Last 4 digits of account number
      Nonpriority Creditor's Name
                                                                                    Whenwasthedebtincurred? 01/12/2019
      PO BOX 182789
      Number          Street
                                                                                    As of the date you file, the claim is: Check all that apply.
      COLUMBUS                                      OH              43218
      City                                          State          ZIP Code          Q Contingent
                                                                                     1-1 Unliquidated
      Who incurred the debt? Check one.
                                                                                     Q Disputed
      0 Debtor 1 only
      Q Debtor2 only                                                                Type of NONPRIORITYunsecured claim:
      1-1 Debtor 1 and Debtor 2 only                                                 D Studentloans
      D Atleastoneofthe debtorsandanother
                                                                                     Q Obligationsarisingoutofa separationagreementordivorcethat
                                                                                         you did not report as priority claims
      1-1 Check if this claim is for a community debt
                                                                                     Q Debtstopensionorprofit-sharingplans,andothersimilardebts
      Is the claim subject to offset?                                                0 Other. Specily CREDITOR
      0 No
      a Yes



               Case 2:19-bk-03550-EPB                          Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                           Desc
nffirial Fnrm 10RF/F                                           Main Document    Page 26 of 53
                                                          Schediile F/F- Creditors Whn Have Unseciircri Claims                                               nanfi      nf
  Debtor1        SUHAJDA SUHRON                      ANDERSON                                           Casenumber{ifknown)19-03550
                  First Name         Middle Name       Last Name



  Part 2:       Your NONPRIORITYUnsecured Claims - Continuation Page


  After listing any entries on this page, number them beginning with 4. 4, followed by 4. 5, and so forth.                                                         Total claim



@r COMENITYCAPITALBANKULTA                                                            Last 4 digits of account number                                                  700. 00
       Nonpriority Creditor's Name
                                                                                      Whenwasthe debtincurred? 01/01/2019
       PO BOX 182120
       Number          Street
                                                                                     As of the date you file, the claim is: Checkall that apply.
       COLUMBUS                                     OH              43218
       City                                        State           ZIPCode            Q Contingent
                                                                                      a Unliquidated
       Who incurred the debt? Check one.                                              Q Disputed
       S? Debtor 1 only
       Q Debtor 2 only                                                               Type of NONPRIORITYunsecured claim:
       1-1 Debtor 1 and Debtor 2 only                                                 Q Student loans
       Q At least one of the debtors and another
                                                                                      D Obligationsarisingoutofa separationagreementordivorcethat
                                                                                          you did not report as priority claims
       [-1 Checkifthisclaim is fora communitydebt
                                                                                      Q Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                Bf Other. Specify CREDITOR
       1-1 No
       EfYes

^                                                                                    Last 4 digits of account number                                           $ 1,050.00
       COMENITf EXPRESS
       Nonpriority Creditor's Name
                                                                                     Whenwasthedebt incurred? 01/01/2019
       PO BOX 182789
       Number          Street
                                                                                     As of the date you file, the claim is: Checkall that apply.
       COLUMBUS                                    OH               43218
       City                                        State           ZIPCode           1-1 Contingent
                                                                                     D Unliquidated
       Who incurred the debt? Check one.                                             1-1 Disputed
       0 Debtor1 only
       a Debtor2 only                                                                Type of NONPRIORITyunsecured claim:
       1-1 Debtor 1 and Debtor 2 only                                                Q Student loans
       Q At leastoneofthedebtorsandanother
                                                                                     Q Obligationsarisingoutofa separationagreementordivorcethat
                                                                                         you did not report as priority claims
       Q Checkifthis claim isfora communitydebt
                                                                                     1-1 Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                               BT Other. Specify CREDITOR
       B No
       a Yes

                                                                                                                                                               $      600. 00
       MACY'S DEPARTMENTSTORES                                                       Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                     Whenwasthedebtincurred? 01/01/2019
       PO BOX8218
       Number          Street
                                                                                     As of the date you file, the claim Is: Checkall that apply.
       MASON                                       OH              45040
      City                                         State           ZIPCode           1-1 Contingent
                                                                                     1-1 Unliquidated
      Who incurred the debt? Check one.
                                                                                     Q Disputed
       0 Debtor1 only
       [-1 Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       D Debtor 1 and Debtor 2 only                                                  Q Student loans
       Q At least one of the debtors and another
                                                                                     Q Obligationsarisingoutofa separationagreementordivorcethat
                                                                                         you did not report as priority claims
       LI Checkifthis claim isfora communitydebt
                                                                                     1-1 Debtstopensionorprofit-sharingplans,andothersimilardebts
      Is the claim subject to offset?                                                Bf Other. Specify CREDITOR
       0 No
       a Yes



                Case 2:19-bk-03550-EPB                          Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                              Desc
Offinifll Form IORF/F                                           Main Document    Page 27 of 53
                                                           Scherilile F/F- Creditors Who Have UnseciirBd Claims                                                           nf
  Debtor1       SUHAJDA SUHRON                       ANDERSON                                         Casenumberwknown)19-03550
                  First Name         Middle Name      Last Name



  Part 2:       Your NONPRIORITY Unsecured Claims - Continuation Page


  After listing any entries on this page, number them beginning with 4. 4, followed by 4. 5, and so forth.                                                Total claim



B DEPARTMENTOF FINANCE                                                              Last 4 digits of account number                                       $ 1,400.00
       Nonpriority Creditor's Name
                                                                                    Whenwasthedebt incurred? 021Q1,2018
        121 NLASALLEST
       Number          Street
       CHICAGO                                      IL             60602            As of the date you file, the claim is: Check all that apply.
      City                                         State          ZIPCode           D Contingent
                                                                                    a Unliquidated
      Who incurred the debt? Check one.
                                                                                    Q Disputed
       S? Debtor 1 only
       D Debtor 2 only                                                              Type of NONPRIORITT unsecured claim:
       1-1 Debtor1 andDebtor2 only                                                  Q Student loans
       Q At least one of the debtors and another
                                                                                    Q Obligationsarisingoutofa separationagreementordivorcethat
                                                                                        you did not report as priority claims
       D Checkifthis claim is fora communitydebt
                                                                                    Q Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                               St Other.Specify RED LIGHTTICKETS
      1-1 No
      Ef Yes


                                                                                    Last 4 digits of account number
      Nonpriority Creditor's Name
                                                                                   When was the debt incurred?

      Number          Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      City                                         State          ZIPCode           1-1 Contingent
                                                                                    Q Unliquidated
      Who incurred the debt? Check one.                                             1-1 Disputed
      1-1 Debtor 1 only
      1-1 Debtor 2 only                                                            Type of NONPRIORinr unsecured claim:
      Q Debtor 1 and Debtor 2 only                                                  Q Student loans
      Q At least one of the debtors and another
                                                                                    d Obligationsarisingoutofa separationagreementordivorcethat
                                                                                       you did not report as priority claims
      1-1 CheckIfthisclaim is fora communitydebt
                                                                                    Q Debtsto pensionorprofit-sharingplans,andothersimilardebts
      Is the claim subject to offset?                                               D Other. Specify
      LI No
      a Yes


                                                                                   Last 4 digits of account number
      Nonpriority Creditor's Name
                                                                                   When was the debt incurred?

      Number          Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      City                                         State          ZIP Code         Q Contingent
                                                                                   D Unliquidated
      Who incurred the debt? Check one.                                            Q Disputed
      1-1 Debtor 1 only
      Q Debtor2 only                                                               Type of NONPRIORITYunsecured claim:
      D Debtor 1 and Debtor2 only                                                  D Studentloans
      Q Atleastoneofthedebtorsandanother
                                                                                   1-1 Obligationsarisingoutofa separationagreementordivorcethat
                                                                                       you did not report as priority claims
      Q Check if this claim is for a community debt
                                                                                   Q Debtsto pensionorprofit-sharingplans,andothersimilardebts
      Is the claim subject to offset?                                              1-1 Other. Specify
      1-1 No
      a Yes



               Case 2:19-bk-03550-EPB                         Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                         Desc
Official Fnrm IHRF/F
                                                              Main Document    Page 28 of 53
                                                         Schediilc E/F- Creriitnns Who Have Unseciired Claims                                                    nf
  Debtor 1       SUHAJDA
                 SUHAJDA                      SUHRON                       ANDERSON                      Case number (iiknown)
                  First Name    Middle Name              Last Name



  Part 3:        List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
     example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
      2, then list the collection agencyhere. Similarly,ifyou havemorethanonecreditorforanyofthe debtsthatyou listed in Parts1 or2, listthe
      additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
        PIONEERCREDITRECOVERY                                                     On whichentry in Part 1 or Part 2 did you list the original creditor?
        Name

        PO BOX349                                                                 Line4.2 of (C/?ec/fone): U Part1:CreditorswithPriorityUnsecuredClaims
        Number         Street
                                                                                                           0 Part2: Creditors with Nonpriority Unsecured Claims

        ARCADE                                   NY            14009
                                                                                  Last4 digits ofaccount number_9_ 1             17
       City                                      State               ZIP Code

        FED LOAN SERVICING                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name


        PO BOX60610                                                               Line4.2 of (Checkone): LI Part 1:CreditorswithPriorityUnsecuredClaims
       Number          Street
                                                                                                         Bf Part2:Creditors with Nonpriority Unsecured
                                                                                  Claims

        HARRISBURG                               PA            17106              Last 4 digits of account number
       City                                     Stale                ZIP Code


                                                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name


                                                                                  Line_of (Checkone): Q Part1: Creditorswith PriorityUnsecuredClaims
       Number         Street
                                                                                                      1-1 Part 2: Creditors with Nonpriority Unsecured
                                                                                  Claims


                                                                                  Last 4 digits of account number
       City                                     State                ZIP Code

                                                                                  On whichentry in Part 1 or Part 2 did you list the original creditor?
       Name


                                                                                  Line_      of (C/?ec/f one): 1-1 Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                               Q Part 2: Creditors with Nonpriority Unsecured
                                                                                  Claims


                                                                                  Last 4 digits of account number
       City                                     State                ZIPCode

                                                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name


                                                                                  Line_ of (Checkone): U Part 1: Creditorswith PriorityUnsecured Claims
       Number         Street
                                                                                                       1-1 Part 2: Creditors with Nonpriority Unsecured
                                                                                  Claims


                                                                                  Last 4 digits of account number
       City                                     Slate                ZIP Code


                                                                                  On whichentry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                                  Line_of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                       Q Part 2: Creditors with Nonpriority Unsecured
                                                                                  Claims


                                                                                  Last 4 digits of account number
      City                                      State            ZIP Code


      Name
                                                                                  On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                  Line_ of (Checkone): Q Part1: Creditorswith PriorityUnsecuredClaims
      Number          Street
                                                                                                       a Part 2: Creditors with Nonpriority Unsecured
                                                                                  Claims


      City                                      State            ZIPCode          Last 4 digits of account number

              Case 2:19-bk-03550-EPB                           Doc 19           Filed 04/12/19         Entered 04/15/19 09:45:45                   Desc
Official Form 106E/F                                        MainE/F:
                                                         Schedule Document          Page
                                                                     Creditors Who Have    29 of Claims
                                                                                        Unsecured 53                                                       cage   of
  Fill in this information to identify your case:

  Debtor 1
                          First Name            Middle Name
                                                                CA/     A^^Af
  Debtor 2
  (SpOUSe    If filing)   First Nnma            Middle Name



  United States Bankruptcy Courtforthe: District Of Arizona
  Casenumber
  (If known)
                                       -035^                                                                                           Q Check if(his is an
                                                                                                                                           amended filing


Official Form 106G
Schedule G: Executory Contracts and Une pired Leases                                                                                                 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you,have any executory contracts or unexpired leases?
      Q )<o. Checkthisboxandfilethisformwiththecourtwithyourotherschedules.Youhavenothingelseto reporton thisform.
      Ud Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
      unexpired leases.



      Person or company with whom you have the contract or lease                             State what the contract or lease is for


2.1

      Name
                      /3^>/ Y^ L^W                                                          ^^>i>/A/^ /?J^
                    ^ ^ /w />^//^
      Numl                    treet
                              tree/^^           r" ?^z^?
      City                              State        ZIP Code

2.2
                              irhftr                                                        HtWm^-^
      Name


      Number
                           ^/^J ^W/^oJK 3T- ^/r-
                            Street


      Cit
                                 KIU    u
                                        State        ZIP Code
                                                              y 670
2.3

      Name
                          P/^/i^r^          a. S>                                         ^^u^                 /fv ^
                            2.00 (5/^/ATT ^K^^
      Number


      Ci
                                                _^^^M^MU~]
                                        State ' ZIP Code
2.4
      Name


      Number                Street


      City                              State        ZIP Code

2.5
      Name


      Number                Street


      City                              State        ZIPCode


Official Form 106G             ScheduleDoc
                                       G: Executory Contracts and Unexpired Leases 04/15/19 09:45:45
           Case 2:19-bk-03550-EPB           19 Filed      04/12/19        Entered                                                                 Desc
                                                                                                                                            page 1 of_

                                      Main Document             Page 30 of 53
  Debtor 1                                                                 Case number ill known}




                 Additional Page if You Have More Contracts or Leases

        Person or company with whom you have the contract or lease      What the contract or lease is for


  2.
        Name


        Number       Street


        City                       State   ZIP Code

  2..
        Name


        Number       Street


        City                       State   ZIP Code

  2.
        Name


        Number       Street


        City                       State   ZIPCode

  2.
        Name


        Number       Street


        City                       State   ZIP Code

  2._
        Name


        Number       Street


        City                       State   ZIP Code

  2._
        Name


        Number       Street


        City                       State   ZIP Code

  2.
        Name


        Number       Street


        City                       State   ZIP Code

  2.
        Name


        Number       Street


        City                       State   ZIP Code



Official Form 106G              Schedule G: Executory Contracts and Unexpired Leases                        page_of
             Case 2:19-bk-03550-EPB     Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                      Desc
                                       Main Document              Page 31 of 53
  Fill in this information to identify your case:

  Debtor 1        ^u/ft^l-                              ^S                  ^/b^SSM
  Debtor 2
  (Spouse, if filing) FirstName                       Middle Name

  United States BankruptcyCourtforthe: District Of Arizona

  Case number
   (If known)
                                                                                                                                         1-1 Checkifthis is an
                                                                                                                                            amendedfiling

Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. Iftwo married people
are filing together, both are equally responsiblefor supplying correct information. Ifmore space is needed, copythe AdditionalPage,fill it out,
and numberthe entries in the boxes on the left. Attach the Additional Pageto this page. On the top of anyAdditional Pages,writeyour nameand
case number (if known). Answer every question.

  1. Do      u have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
            No
       a Yes
  2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
     Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       Q No. Go to line 3.
       1-1 Yes. Did your spouse, former spouse, or legal equivalent live with you atthetime?
            1-1 No
            1-1 Yes.Inwhichcommunitystateorterritorydidyoulive?                                 Fillinthenameandcurrentaddressofthatperson.

                  Name of your spouse, former spouse, or legal equivalent


                  Number            Street


                  City                                          State              ZIP Code


  3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filingwith you. Listthe person
       shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
       ScheduleD (Official Form 106D), Schedule&F(OfficialForm 106E/F),or ScheduleG (Official Form 106G). Use ScheduleD,
       Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                        Column 2: The creditor to whom you owe the debt

                                                                                                       Check all schedules that apply:
 3.1
                                                                                                        a Schedule D, line
         Name
                                                                                                        a Schedule E/F, line.
                           Street
                                                                                                        a ScheduleG, line
         Cit                                                        State           ZIPCode
3.2
         Name
                                                                                                        1-1 ScheduleD, line
                                                                                                        1-1 ScheduleE/F, line.
         Number            Street                                                                       D ScheduleG, line
         Cit                                                        State           ZIP Code

3.3
         Name
                                                                                                       a Schedule D, line.
                                                                                                       a ScheduleE/F, line
         Number            Street
                                                                                                        a ScheduleG, line.
         Cit                                                        State           ZIPCode


Official Form 1061-1                                                     Schedule H: Your Codebtors                                          page 1 of.
         Case 2:19-bk-03550-EPB                                     Doc 19   Filed 04/12/19 Entered 04/15/19 09:45:45                          Desc
                                                                    Main Document          Page 32 of 53
  Debtor 1                                                                Case numbervfknown}
                  First Name     Middle Name




                  Additional Page to List More Codebtors

       Column 1: Your codebtor                                                 Column 2: The creditor to whom you owe the debt

                                                                               Check all schedules that apply:

                                                                                1-1 Schedule D, line
         Name
                                                                                a ScheduleE/F, line.
         Number         Street                                                  a ScheduleG, line

        Cit                                    State           ZIPCode


        Name
                                                                                1-1 ScheduleD, line
                                                                                a ScheduleE/F, line
        Number          Street                                                  1-1 ScheduleG, line

        Ci                                     State           ZIPCode


                                                                                a Schedule D, line
        Name
                                                                                a ScheduleE/F, line
        Number         Street                                                   1-1 ScheduleG, line

        City                                   State           ZIP Code




        Name
                                                                                Q ScheduleD, line
                                                                                a ScheduleE/F, line.
        Number         Street                                                   1-1 ScheduleG, line

        Cit                                    State           ZIPCode


                                                                               Q Schedule D, line
                                                                               a ScheduleE/F, line.
                                                                               a ScheduleG, line.

        Cit                                    State           ZIPCode


                                                                               1-1 ScheduleD, line
        Name
                                                                               a ScheduleE/F, line
        Number         Street                                                  Q ScheduleG, line

        Cit                                    State           ZIPCode


                                                                               a ScheduleD, line
        Name
                                                                               a ScheduleE/F, line
        Number         Street                                                  a ScheduleG, line

                                               State           ZIP Code




        Name
                                                                               1-1 Schedule D, line.
                                                                               a ScheduleE/F, line
        Number         Street                                                  a ScheduleG, line

        Cit                                    State           ZIPCode




Official Form 106H
          Case 2:19-bk-03550-EPB               Doc Schedule
                                                   19 Filed H: Your Codebtors
                                                                 04/12/19 Entered 04/15/19 09:45:45              page_of_
                                                                                                                  Desc
                                               Main Document           Page 33 of 53
     Fill in this information to identify your case:


     OebtoM CJ^OZ^
     Debtor .                                                     Mb^T^)^
     Debtor 2
     (Spouse, if filing) First Name

     United Slates Bankruptcy Court for the:             District of

     Case number -                                                                                          Check if this is:
     (If known)
                                                                                                            1-1An amendedfiling
                                                                                                            Q A supplementshowingpostpetitionchapter13
                                                                                                                 income as of the following date:
 Official Form 1061                                                                                              MM / DD/ YYYY

 Schedule I:                           our ncome                                                                                                          12/15
 Beascompleteandaccurateaspossible.Iftwomarriedpeoplearefilingtogether(Debtor1 andDebtor2), bothareequallyresponsiblefor
 supplyingcorrectinformation.Ifyouare marriedandnotfilingjointly, andyourspouseis livingwithyou,includeinformationaboutyourspouse.
 Ifyouareseparatedandyourspouseis notfilingwithyou,do not includeinformationaboutyourspouse.Ifmorespaceis needed,attach a
 separatesheettothisform.Onthetopofanyadditionalpages,writeyournameandcasenumber(ifknown).Answereveryquestion.

     Parti:           Describe Employment


11. Fill in your employment
       information.                                                          Debtor 1                                       Debtor 2 or non-filing spouse
I      If you have more than one job,
       attach a separate pagewith
       information about additional            Employment status                 Employed                                   Q Employed
       employers.                                                         Q Not employed                                    D Notemployed
       Include part-time, seasonal, or
       self-employed work.
       Occupation may include student
                                               Occupation              0^1/^73 6SGC//VC
       or homemaker, if it applies.
                                               Employer's name                      0 M^yv^
                                               Employer'saddress          2 %9 ^ 2>//9^
                                                                          Number     Street                                umber   Street




                                                                                 ^71^ ft-2. <?W;2-
                                                                           ity                State   ZIP Code           City                 State   ZIP Code

                                               How long employed there?


    Part 2:          Give Details About Monthly Income

      Estiftate_r"onthlymcomeasofthedateV0"filethisform.Ifyouhavenothingtoreportforanyline,write$0inthespace.Includeyournon-filir
      spouse unless you are separated.
      Ifyou oryournon^filing spouse havemorethanone employer, combine the information forall employers forthat person on the lines
      below. If you need more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1        For Debtor 2 or
                                                                                                                          non-filing spouse
    2. Listmonthlygrosswages,salary,andcommissions(beforeall payroll
       deductions). If not paid monthly, calculate what the monthly wage would be.            2.            . 20 $
    3. Estimateand list monthlyovertime pay.                                                  3. +$         3 S' ..
    4. Calculate gross income. Add line 2 + line 3.                                           4. $         -7

            Case
Official Form 1061           2:19-bk-03550-EPB              Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                     Desc
                                                                 Schedule I: Your Income
                                                            Main Document           Page 34 of 53                                                     page 1
 Debtor 1                                                                                          Case number (irknown)



                                                                                               For Debtor 1                For Debtor 2 or
                                                                                                                           non.filina spouse
     Copy line 4 here.                                                              .
                                                                                        ->4. ~~^7'^Sr
  5. List all payroll deductions:

      5a. Tax, Medicare, and Social Security deductions                                  5a.             ^
      5b. Mandatory contributions for retirement plans                                   5b.   $

      5c. Voluntary contributions for retirement plans                                   5c.            , 00                 $
      5d. Required repayments of retirement fund loans                                   5d.   $_                            $
      5e. Insurance                                                                      5e, $ /6? &                         $
      5f. Domestic support obligations                                                   5f. $                               $

      5g. Union dues                                                                     5g. $                               $

      5h. Other deductions. Specify:                          ^/HG^T
                                                             /^-y7///CyV/                5h. +$                            +$
  6. Add the payroll deductions. Add lines 5a + 5b+ 5c+ 5d+ 5e +5f+ 5g + 5h. 6. $

  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                       $


  8. List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statementfor each property and businessshowinggross
            receipts, ordinary and necessary business expenses, and the total
                                                                                               $
            monthly net income.                                                          8a.
     8b. Interest and dividends                                             8b. $
     8c. Familysupport payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                         8c.
     8d. Unemployment compensation                                                       8d. $
     8e. Social Security                                                                 8e. $
      8f. Othergovernment assistancethat you regularly receive
          Includecash assistanceand the value (if known)of any non-cash assistance
          that you receive, such as food stamps (benefits under the Supplemental
          Nutrition Assistance Program) or housing subsidies.
          Specify:                                                               8f. $
     8g. Pension or retirement income                                                    8g. $                              $

     8h. Other monthly income. Specify:                                                  8h. +$                            +$
I 9. Add all other income. Add lines 8a + Sb + 8c+ 8d + 8e + 8f +8g + 8h.                9. : $

110.Calculate monthly income. Add line 7 + line 9.
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.           10.       ^<4-                     $                        7^^
111.Stateall otherregularcontributionsto the expensesthatyou list in ScheduleJ.
    Includecontributionsfromanunmarriedpartner, membersofyourhousehold,yourdependents,yourroommates,andother
    friends or relatives.
    Donotincludeanyamountsalreadyincludedin lines2-10oramountsthatarenotavailableto payexpenseslistedin ScheduleJ.
    Specify:                                                                                                                                 ^ +$
12.Addtheamountin thelastcolumn ofline10totheamountin line11.Theresultisthecombinedmonthlyincome.
   Writethat amount onthe Summary ofYourAssets andLiabilitiesandCertain Statistical Information, ifit applies                                12.      , 74^1
                                                                                                                                                    Combined
                                                                                                                                                    monthly income
 13.Do you expect an increase or decrease within the year after you file this form?
   s3 No.
            Yes. Explain:           ^r                      4/^/tef^F ^                                        /            ^r'^-r-op^
             Case 2:19-bk-03550-EPB
Official Form 1061
                                                       Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                             Desc
                                                             Schedule I: Your Income
                                                       Main Document           Page 35 of 53                                                          page 2
    Fill in this information to identify your case:


    Debtor 1         (. ^//^-X^ ^. . //-A/^^QAl                                                     Check if this is:
    Debtor 2
    (Spouse, if filing) First Name         Middle Name               Las'
                                                                                                    Q An amendedfiling
                                                                                                    Q A supplement showing postpetition chapter 13
    United States BankruptcyCourtforthe: District Of Arizona                                            expenses as of the following date:
    Case number                                                                                         MM / DD / YYYY
    (If known)



  Official Form 106J
  Schedule J:\our                                     penses                                                                                       12/15
  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
  (if known). Answer every question.

  Part 1:             Describe Your Household


 1. Is this a joint case?

         .
          No. Go to line 2.
          Yes. Does Debtor 2 live in a separate household?

                 Q No
                 1-1 Yes. Debtor2 mustfile OfficialForm 106J-2,Expensesfor SeparateHouseholdofDebtor2.
 2. Do you have dependents?
                                                                                  Dependent'srelationshipto              Dependent's   Does dependent live
    Do not list Debtor 1 and                sYes. Fill out this information for   Debtor1 or Debtor 2                                  with you?
    Debtor2.                           ^--"eachdependent.
                                                                                                                                       Q No
    Do not state the dependents'
    names.                                                                                                                             Ql^es
                                                                                                                                       ajxo
                                                                                                                                       L^Yes
                                                                                                                Sf^                    Q yo
                                                                                                                                       0/Yes
                                                                                                                                       a No
                                                                                                                                       a Yes
                                                                                                                                       a No
                                                                                                                                       a Yes
 3. Do your expenses include                -No
    expenses of people other than
      ourselfand our de endents?         ^ Yes

 Part 2:          Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicabledate.
 Include expenses paid for with non-cash government assistance if you know the value of
 suchassistanceand haveincludedit on ScheduleI:YourIncome(Official Form 1061.)                                             Yourexpenses
  4. The rental or home ownership expenses for your residence. Includefirst mortgage payments and
     any rent for the ground or lot.                                                                               4.
      If not included in line 4:
      4a. Real estate taxes                                                                                        4a.    $_
      4b. Property, homeowner's, or renter's insurance                                                             4b.    $.       ^i, ^°
      4c. Home maintenance, repair, and upkeep expenses                                                            4c. $
      4d.     Homeowner's association or condominium dues                                                          4d. $


Official Form 106J                                          ScheduleJ: Your Expenses                                                         page 1
             Case 2:19-bk-03550-EPB                      Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                  Desc
                                                         Main Document    Page 36 of 53
     Debtor 1
                           /^J^PAr- ^ ^i/J^^W                                               Case number aiKnawn)
                                                                                                                            )^- P2STD
                                                                                                                             Your expenses


     5. Additional mortgage payments for your residence, such as home equity loans

     6. Utilities:
           6a. Electricity, heat, natural gas                                                                      6a.

          6b. Water, sewer, garbagecollection                                                                      6b.   $

          6c.   Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $

          6d. Other. Specify:                                                                                      6d.   $

     7. Food and housekeeping supplies                                                                             7.    $

     8. Childcare and children's education costs                                                                   8.    $

     9. Clothing, laundry, and dry cleaning                                                                        9.    $

,   10. Personal care products and services                                                                        10.   $

111. Medical and dental expenses                                                                                   11.   $

[12. Transportation. Includegas, maintenance, bus or train fare.
                                                                                                                         $
     Do not include car payments.                                                                                  12.

,   13. Entertainment, clubs, recreation, newspapers, magazines, and books                                         13.   $

'14.      Charitable contributions and religious donations                                                         14.   $

    15.   Insurance.
          Do not include insurance deducted from your pay or included in lines 4 or 20.

          l5a. Life insurance                                                                                      15a. $

          1 Sb. Health insurance                                                                                   15b. $
          l5c. Vehicle insurance                                                                                   15C. $

          l5d. Other insurance. Specify:                                                                           15d. $

|16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
          Specify:                                                                                                 16. $

[17 Installment or lease payments:
                                                                                                                                             to
          l7a. Car payments for Vehicle 1                                                                          17a. $

          l7b. Car payments for Vehicle 2                                                                          17b. $
          l7c. Other. Specify:                                                                                     17C. $

          l7d. Other. Specify:                                                                                     17d. $

;18. Your payments of alimony, maintenance, and support that you did not report as deducted from
     your pay on line 5, Schedule I, Your Income(Official Form 1061).                                               18. $
    19. Other payments you make to support others who do not live with you.
          Specify:                                                                                                  19. $

: 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

          20a. Mortgageson other property                                                                          20a. $

          20b. Real estate taxes                                                                                   20b. $
          20c. Property, homeowner's, or renter's insurance                                                        20C. $
          20d. Maintenance, repair, and upkeep expenses                                                            200. $
          20e. Homeowner's association or condominium dues                                                         20e. $



Official Form 106J                                               ScheduleJ: Your Expenses                                                     page 2
                Case 2:19-bk-03550-EPB                     Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                   Desc
                                                           Main Document    Page 37 of 53
     Debtor 1       LS^MCB^r C? . AfJhmSGA
                     First Name     Middle Name
                                                                                                 Case number yfknown}
                                                                                                                                   9"63ssz>

    ;21. Other. Specify:                                                                                                21.   +$


    22. Calculate your monthly expenses.

         22a. Add lines 4 through 21.                                                                              22a. $
         22b.Copyline22 (monthlyexpensesforDebtor2), ifany,from OfficialForm 106J-2                                22b. $
         22c. Add line 22a and 22b. The result is your monthly expenses.                                           22c. $



    23. Calculate your monthly net income.
       23a. Copy \\ne       12 (your combined monthly income)from Schedule I.                                       23a.
                                                                                                                                     7 ^
       23b. Copyyourmonthlyexpenses f.rom line22cabove.                                                             23b. _$         / ^
       23c.      Subtract your monthly expenses from your monthly income.
                 The result is your monthly net income.                                                             23c.
                                                                                                                                      ^

,   24. Do you expect an increase or decrease in your expenses within the year after you file this form?

        For example, do you expect to finish paying for your car loan within the year or do you expect your
        mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

           Ni

         ^Yes. ^.ere: ^^^ ^^ ^>^7^

L




Official Form 106J                                            Schedule J: Your Expenses                                                    page3
                Case 2:19-bk-03550-EPB                  Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                   Desc
                                                        Main Document    Page 38 of 53
Fill in this information to identify your case:

Debtor1            ( ^MOMr C>
Debtor 2
(Spouse, if filing) First Name           MMdleName

UnitedStatesBankruptcyCourttor the: District .OfArizona
Casenumber                       ^ "~
(If known)
                                                                                                                                       LI Checkifthis is an
                                                                                                                                           amended filing


  Official Form 106Dec
  Declaration                           bout an           dividual                       btor's Schedules                                           12/15

  Iftwo married people are filing together, both are equally responsible for supplying correct information.

 You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
 obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
 years, or both. 18 U. S.C. §§ 152, 1341, 1519, and 3571.



                    Sign Below



       Did^ou pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

             ^No
       Q Yes. Nameof person                                                        . Attach Bankruptcy PeSSonPreparei's Notice, Declaration, and
                                                                                       Signature (Official Form 119).




      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are t e and correct.



                                              ^
                                              '<w^-^.
           ignatur of Debtor 1                                  Signatureof Debtor 2


        Date       ^A//9
                MM/ DD / YYYY
                                                                Date
                                                                       MM/ DD / rm-




 Official Form 106Dec                                 Declaration About an Individual Debtor's Schedules

             Case 2:19-bk-03550-EPB                  Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                           Desc
                                                     Main Document    Page 39 of 53
    Fill in this information to identify your case:


    Debtor 1
                                                                                 e^o^
                         First ame                 Middle Name

    Debtor 2
    (SpOUSe,   if filing) First Name               Middle Name



    UnitedStatesBankruptcyCourtforthe: District of Arizona
    Casenumber                          ^ ($-3 -S~-^Z>
    (If known)                                                                                                                         a Checkifthis is an
                                                                                                                                         amended filing



  Official Form 107
  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                     04/16
  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
  number (if known). Answer every question.


   Part 1:          Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

           _Married
               Not married


   2. During the last 3 years, have you lived anywhere other than where you live now?
       a
           'Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                 Debtor 1:                                            Dates Debtor 1     Debtor 2:                                         Dates Debtor 2
                                                                      lived there                                                          lived there


                                                                                         Q SameasDebtor 1                                    Same as Debtor 1


                     _^3^^A, n, f W
                  Number           Street                                        TtP^^. -O Number Street
                                                                                                                                             From


                 '^"yoW                                                                                                                      To


                  ^                         ^   A-^8^
                 City                           State ZIPCode                               City                    State ZIP Code

                                                                                         Q SameasDebtor 1                                 Q Sameas Debtor 1

                                                                      From                                                                   From
                 Number            Street                                    -              Number   Street
                                                                     To                                                                      To



                                                State ZIP Code                                                      State   ZIP Code



   3. Withinthe last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Communityproperty
      states andterritoriesincludeArizona, California, Idaho, Louisiana,Nevada, New Mexico, Puerto Rico,Texas, Washington,andWisconsin.)
          No
       Q Yes. Make sure you fill out Schedule H:Your Codebtors (Official Form 106H).


   Part 2: Explain the Sources of Your Income

Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 1


          Case 2:19-bk-03550-EPB                                 Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                            Desc
                                                                 Main Document    Page 40 of 53
Debtor 1
                                                / n
                                                Last Name
                                                                                   ^                   Case number w known)                -0 . 550
  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     Ifyou are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

      Qyo
     '0/Yes.Fillinthedetails.
                                                       Debtor 1                                                 Debtor 2

                                                       Sources of income               Gross income             Sources of income              Gross income
                                                       Check all that apply.           (before deductions and   Check all that apply.          (before deductions and
                                                                                       exclusions)                                             exclusions)

           FromJanuary1 ofcurrentyearuntil ^wages'_co,mmissi°"s'
                                              bonuses, Ups  .
                                                                                                         1 Ou
                                                                                                                 1-1 Wages,commissions,
                                                                                                                     bonuses, tips
           the date you filed for bankruptcy:
                                                       Q Operatinga business                                    Q Operatinga business

           For last calendar year:                              Wages, commissions,                             Q Wages,commissions,
           (January 1 to December 31 ., 2-8^))                  bonuses, Ups $
                                                       Q Operatinga business
                                                                                                 ^      ^"f          bonuses, tips
                                                                                                                Q Operatinga business
                                       YYYY

                                                          'ages, commissions,                                         ages, commissions,
           For the calendar year before that:        ^.-yayca,   i.unniisaiuiis,
                                                                bonuses, tips                                       bonuses, tips
           (January 1 to December 31,^llH") Q Operatinga business :"-''I/ ^ll - Q                                   Operating a business



  5. Did you receive any other income during this year or the two previous calendaryears?
     Includeincome regardlessofwhetherthatincome is taxable. Examplesofotherincomeare alimony; child support; SocialSecurity,
     unemployment, andotherpublicbenefitpayments; pensions; rental income; interest; dividends;money collected from lawsuits; royalties; and
     gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.
     List^&ch source and the gross income from each source separately. Do not include income that you listed in line 4.


     a Yes. Fill in the details.
                                                       Debtor 1                                                  Debtor 2

                                                       Sources of income               Gross income from         Sources of income             Gross income from
                                                       Describe below.                 each source               Describe below.               each source
                                                                                       (before deductions and                                  (before deductions and
                                                                                       exclusions)                                             exclusions)



           From January1 of current year until                                     $                                                       $
           the date you filed for bankruptcy:                                      $                                                       $
                                                                                   $                                                       $


           For last calendar year:                                                 $                                                       $

           (January 1 to December31,                                               $                                                       $
                                       YYYY
                                                                                   $                                                       $



           For the calendar year before that:                                      $                                                       $

           (January 1 to December 31 , _)                                          $                                                       $
                                       YYTT
                                                                                   $                                                       $




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 2


       Case 2:19-bk-03550-EPB                        Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                                    Desc
                                                     Main Document    Page 41 of 53
 Debtor 1                                 J^A///A/M^A/                                               Case number (ifknown)
                                                                                                                             ^-B^SSO
  Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

            No. NeitherDebtor1 nor Debtor2 has primarily consumer debts. Consumerdebtsare definedin 11 U. S.C. § 101(8)as
                "incurred by an individual primarily for a personal, family, or household purpose."
                Durigg the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 425* or more?

                     ilo. Go to line 7.

                    ' Yes. List below each creditor to whom you paid a total of $6, 425* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                        child supportand alimony. Also, do not include paymentsto an attorneyforthis bankmptcycase.
                * Subjectto adjustmenton 4/01/19and every 3 yearsafterthatfor casesfiled on or afterthe dateofadjustment.
      Q Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                Q No. Go to line 7.

                1-1 Yes.Listbeloweachcreditortowhomyoupaida totalof$600ormoreandthetotalamountyoupaidthat
                            creditor. Do not include payments for domestic support obligations, such as child support and
                            alimony. Also, do not include payments to an attorney for this bankruptcy case.

                                                                        Dates of      Total amount paid         Amount you still owe   Was this payment for...
                                                                        payment



                     Creditor's Name
                                                                                                                                       Q Mortgage
                                                                                                                                       a Car
                     Number     Street                                                                                                 Q Credit card
                                                                                                                                          Loan repayment
                                                                                                                                       1-1 Suppliers orvendors
                     City                  State           ZIP Code                                                                    Q Other



                                                                                                                                       1-1Mortgage
                     Creditor's Name
                                                                                                                                       a Car
                     Number     Street                                                                                                 Q Creditcard
                                                                                                                                          Loan repayment
                                                                                                                                       Q Suppliersorvendors
                     City                 State            ZIP Code
                                                                                                                                       1-1 Other



                                                                                                                                       1-1Mortgage
                     Creditor's Name
                                                                                                                                       a Car
                     Number Street                                                                                                     Q Creditcard
                                                                                                                                       Q Loanrepayment


                     City                 State            ZIPCode
                                                                                                                                       1-1Other




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page3


        Case 2:19-bk-03550-EPB                              Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                        Desc
                                                            Main Document    Page 42 of 53
Debtor 1
                           W - ^^ k ^
                      First Name     Middle Name
                                                                                                         Case number iiiknown)        \ , -o^so
  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U. S. C. § 101. Include payments for domestic support obligations,
     such as child support and alimony.


           Yes. List all payments to an insider.
                                                                          Dates of     Total amount        Amount you still      Reason for this payment
                                                                          payment      paid                owe


                        Q0
                      er's Name
                                                                             (^ $ |y^s so                                               iv^^/o^^i
                                                                                                                                 r^w^A tD
                        0             Nto^k                                  2.3
             Nu ber Street                                                                                                             ^^ ^ ^^0
                                                                                                                                          b                o^\
                ity
                         U           3W. (^ b ^0   State   ZIPCode                                                               ^\^p'
            Insider's Name



            Number          Street




            City                                   State   ZIPCode


 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. Listall payments that benefited an insider.
                                                                        Datesof           Total amount     Amountyou still Reasonforthis payment
                                                                        payment           paid                                   Include creditor's name


                                                                                      $
            Insider's Name




            Number          Street




            City                                   State   ZIPCode




            Insider's Name




            Number          Street




            City                                   State   ZIPCode



Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 4


       Case 2:19-bk-03550-EPB                                  Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                                   Desc
                                                               Main Document    Page 43 of 53
Debtor 1                                5w/\J ^                                                      Case number (tfknoivn)
                                                                                                                              / -0355D
   Part 4:      Identify Legal Actions, Repossessions, and Foreclosures
  9. Within 1 year beforeyou filed for bankruptcy,were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     a
           Yes. Fill in the details.
                                                           Nature of the case                   Court or agency                              Status of the case



            Cas title
                               ^ F ^. ^T^ ^....^^^ <-sCt"IQ^                    ^             Court am

                                ^.. £lfr ^S4- .NUT.
                               '3umm^5 ^?;^hcK
                                                J^KCH''W^O{^°°^.
                                                    Street' M /. . ^/41concluded
            m^Tww
            Case number
                                                       e^^^"ww                                City
                                                                                                                     l.
                                                                                                                      State
                                                                                                                              2. fc^
                                                                                                                              ZIP Code




            Case title                                                                        Court Name
                                                                                                                                             1-1 Pending
                                                                                                                                             Q Onappeal
                                                                                              Number     Street                              Q Concluded
            Case number
                                                                                              City                    State   ZIPCode


 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

           No. Go to line 11.
     Q Yes. Fill in the information below.

                                                                     Describethe property                                                 Valueofthe property



                 Creditor'sName


                 Number    Street                                   Explain what happened

                                                                     1-1   Propertywasrepossessed.
                                                                     Q     Property wasforeclosed.
                                                                     [-1   Propertywasgarnished.
                 City                   State   ZIP Code             Q     Propertywasattached,seized,or levied.
                                                                    Describethe property                                       Date        Value of the propert)




                 Creditors Name


                 Number    Street
                                                                    Explainwhat happened

                                                                    Q      Propertywasrepossessed.
                                                                    Q      Propertywasforeclosed.
                City                    State   ZIP Code
                                                                    Q      Property wasgarnished.
                                                                    Q      Propertywasattached,seized,or levied.


Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 5


           Case 2:19-bk-03550-EPB                     Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                            Desc
                                                      Main Document    Page 44 of 53
Debtor 1
                        irs Name   Middle Name
                                                      lfl^^                  ^Svr^                    Case number (ffknown)
                                                                                                                              lcl' 0^5SD

  11.Within90 days beforeyou filedfor bankruptcy, did anycreditor, includinga bankor financial institution, set offanyamountsfrom your
     accounts or refuse to make a payment becauseyou owed a debt?
           ,   No
      CI Yes. Fill in the details.

                                                              Describe the action the creditor took                           Date action      Amount
                                                                                                                              was taken
               Creditor's Name




               Number     Street




               City                       State ZIPcode       Last4 digits ofaccountnumber:XXXX-_

  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or another official?

  XNO
   'Q Yes

  Part 5:             List Certain Gifts and Contributions


  13. Wiyffn2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600per person?
        SNO
  ^Q Yes. Fill inthe details foreach gift.

                Gifts with a total value of more than $600    Describethe gifts                                               Dates you gave     Value
                per person                                                                                                    the gifts




           Person to Whom You Gave the Gift




           Number         Street




           City                           State ZIPCode

           Person's relationshipto you


           Gifts with a total value of more than $600         Describe the gifts                                              Dates you gave    Value
           per person                                                                                                         the gifts



           Person to Whom You Gave the Gift




           Number         Street




           City                           State   ZIPCode


           Person's relationship to you


Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 6


       Case 2:19-bk-03550-EPB                                Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                      Desc
                                                             Main Document    Page 45 of 53
Debtor 1                 tAWf^
                           'JfcH SA ^   Middle Name
                                                                             ^(L%^                            Case numbervfknawn)
                                                                                                                                                     ff55SD

  14.Within2 years beforeyou filed for bankruptcy,did you give anygifts or contributionswith a total value of more than $600to anycharity?
           kNo
     Q Yes. Fill inthedetailsforeachgiftorcontribution.

             Gifts or contributions to charities                  Describe what you contributed                                       Date you          Value
             that total more than $600                                                                                                contributed




            Charity's Name




            Number     Street




            City         State           ZIPCode




  Part 6:            List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
      disaster, or gambling?

    >a
           ^Yes. Fill in the details.

             Describe the property you lost and                   Describe any insurance coverage for the loss                        Date of your      Value of property
             how the loss occurred                                                                                                    toss              lost
                                                                  Includethe amount that insurance has paid. List pending insurance
                                                                  claims on line 33 of Schedule A/B: Property.

              H         ^               / .- /                                 Sri^> (<5su^-                                          ?Z^^ $ // f)W
           ^'9 f^o^\                                                 1^0 Cw^Off^ F^ l^u
              _ 0 3
  Part 7:           List Certain Payments or Transfers

  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
      you consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

   ^
   l-I Yes. Fill in the details.
                                                                  Description and value of any property transferred                   Date payment or   Amount of payment
                                                                                                                                      transfer was
             Person Who Was Paid                                                                                                      made



             Number     Street




             City                           State     ZIPCode


             Email or websile address


             Person WhoMadethe Payment, if NotYou


Official Form 107                                       Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                     page 7


       Case 2:19-bk-03550-EPB                                   Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                            Desc
                                                                Main Document    Page 46 of 53
Debtor1 .,_ J4          lame        Middle Name
                                                   5u{Wsi\ /W^T>K)
                                                             Last Name
                                                                                                               Case number vfknown)
                                                                                                                                      \ff[- 03SSQ
                                                                     Description and value of any property transferred                Date payment or       Amount of
                                                                                                                                      transferwas made      payment

              Person Who Was Paid



              Number    Street




              City                       State    ZIPCode



              Email or website address



              Person Who Made the Payment, if NotYou


  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

   ,
       XNNo
          .




       Q Yes. Fill in the details.
                                                                    Description and value of any property transferred                 Date payment or      Amount of payment
                                                                                                                                      transfer was
                                                                                                                                      made
              PersonWhoWasPaid


              Number    Street




              City                       State    ZIP Code


 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  . Do got include gifts and transfers that you have already listed on this statement.
         No
     U Yes. Fill in the details.
                                                                    Description and value of property         Describe any property or payments received      Date transfer
                                                                    transferred                               or debts paid in exchange                       was made

              Person Who Received Transfer



              Number    Street




              City                       State    ZIP Code


              Person's relationship to you



              Person Who Received Transfer



              Number    Street




              City                       State    ZIPCode

              Person's relationshipto you

Official Form 107                                   Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                         pages


         Case 2:19-bk-03550-EPB                                  Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                              Desc
                                                                 Main Document    Page 47 of 53
Debtor 1                  rftdr' $WnoiJ A-h/l)^JD^
                    First Name      Middle Name
                                                                                                         Case number vfhiown)
                                                                                                                                      / - 035.<ro

  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
      are a beneficiary? (These are often called asset-protection devices.)
    '^No
     Q Yes. Fill in the details.

                                                               Description and value of the property transferred                                          Date transfer
                                                                                                                                                          was made



            Name of trust




  Part 8: List Certain FinancialAccounts, Instrumenf, Safe Deposit Boxes, and Storage Unite
  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     broljprage houses, pension hinds, cooperatives, associations, and other financial institutions.
            <G
     a Yes. Fill inthedetails.
                                                               Last4 digits of account number      Type of account or           Date account was       Last balance before
                                                                                                   instrument                   closed, sold, moved,   closing or transfer
                                                                                                                                or transferred


             Name of Financial Institution
                                                               xxxx-_                              Q Checking
             Number      Street
                                                                                                   Q Savings
                                                                                                   Q Moneymarket
                                                                                                       Brokerage
             City                       State     ZIP Code
                                                                                                   Q Other

                                                               xxxx-            _ _ _              Q Checking
             Name of Financial Institution
                                                                                                   Q Savings
             Number      Sb-eet                                                                    Q Moneymarket
                                                                                                       Brokerage
                                                                                                   Q Other
            City                        Stats     ZIP Code


 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
            jrities, cash, or other valuables?
           ^No
     a Yes. Fill in the details.
                                                               Whoelse had access to it?                        Describe the contents                         Do you still
                                                                                                                                                              have It?

                                                                                                                                                              a No
            Name of Financial Institution                     Name                                                                                            a Yes

            Number Street                                     Number   Street



                                                              City       State     ZIPCode
            City                        State     ZIPCode


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 9


           Case 2:19-bk-03550-EPB                            Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                              Desc
                                                             Main Document    Page 48 of 53
Debtor 1
                         First Name       Middle Name
                                                               Mto/J r^^^D^                                                               " 1", -(93£-^
                                                                                                                       Case number{ifknown;




 22.Haveyou stored property in a storage unit or place otherthan your home within 1 year before you filed for bankruptcy?
       J-l No
 J5fs                 i.-1Fill in the details.
                                                                        Who else has or had access to it?                   Describe the contents         Do you still
                                                                                                                                                          have it?

                      (A^ftM- c3fA^                                                                                                     ^Lon^/ No
                      ame of Storage Facili                             Name
                                                                                                                                   ^f^B^^. i'. / QYes
                      TjT'"1>T -01
                 Number Street                                          Number     Street                                   ^^"fc;,.
                                                                                                                            pTw^=^'i 'r^ ?7^
                 City                            State
                                                         IL. (eo
                                                           ZIPCode
                                                                         Ity State ZIP Code
                                                                                                                            ^Mi-?o/-r^M^
  Part 9:                  Identify Property You Hold or Control for Someone Else
  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
        or hold in trust for someone.

               No
        a Yes. Fill inthedetails.
                                                                       Where is the property?                               Describe the property    Value


                 Owner's Name


                                                                      Number     Street
                 Number        Street




                                                                      City                         State    ZIP Code
                 City                            State     ZIP Code

  Part 10:                Give Details About Environmental Information

  For the purpose of Part 10, the following definitions apply:
        Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
        hazardousor toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
        including statutes or regulations controlling the cleanup of these substances, wastes, or material.
        Site means any location, facility, or property as defined under any environmental law, whetheryou now own, operate, or
        utilize it or used to own, operate, or utilize it, including disposal sites.
        Hazardousmaterial means anything an environmental law defines as a hazardouswaste, hazardous substance, toxic
        substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

   ^'
   .




      No   ,

    a Yes. Fill in thedetails.
                                                                       Governmental unit                        Environmental law, if you know it   Date of notice




               Name of site                                           Governmental unit



               Number Street                                          Number Street

                                                                      City                  State ZIPCode


               City                           State       ZIPCode



Official Form 107                                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                      page 10


           Case 2:19-bk-03550-EPB                                     Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                Desc
                                                                      Main Document    Page 49 of 53
Debtor 1
                    Air^ SIA >^ <\^P^
                    First Name     Mid Ie Name
                                                                                                            Case number wanown}
                                                                                                                                            -OiSSD

  25. Have you notified any governmental unit of any release of hazardous material?

   ^0
   .
       /tl Yes.Fill in the details.
                                                             Governmental unit                          Environmental law, if you know it                   Date of notice




              Name ofsite                                   Governmental unit


              Number Street                                 Number   Street




                                                            City                State    ZIP Code


             City                       State    ZIPCode


  26. Havg you been a party in anyjudicial or administrative proceeding under any environmental law? Include settlements and orders.
          .
        a Yes.Fill in the details.
                                                                                                                                                             Status of the
                                                              Court or agency                               Nature of the case


            Case title
                                                              Court Name
                                                                                                                                                             Q Pending
                                                                                                                                                             Q Onappeal
                                                              Number Street                                                                                  Q Concluded

            Case number
                                                              City                      State ZIPCode


  Part 11:           Give Details About Your Business or Connections to Any Business
 27.Within4 years before you filed for bankruptcy, did you own a business or have any ofthe following connectionsto any business?
           Q A soleproprietororself-employed ina trade,profession,orotheractivity,eitherfull-timeorpart-time
           Q    A member ofa limited liability company (LLC) or limited liability partnership (LLP)
           Q    A partner in a partnership
           Q    An officer, director, or managing executive ofa corporation
           Q    An owner ofat least 5%ofthe voting or equity securities ofa corporation
 ^          Jo. None of the above applies. Go to Part 12.
 Q Yes. Check all that apply above and fill in the details below for each business.
                                                              Describe the nature of the business                          Employer Identification number

             Business Name
                                                                                                                           Dp not include Social Security number or ITIN.

                                                                                                                           EIN: _ _ -_ _ _ _ _ _.
             Number       Street

                                                              Name of accountant or bookkeeper                             Dates business existed


                                                                                                                           From     _          To
             City                      State     ZIPCode
                                                              Describe the nature of the business                          Employer Identification number
                                                                                                                           Dp not include Social Security number pr ITIN.
             Business Name


                                                                                                                           EIN: __-______.
             Number       Street
                                                              Name of accountant or bookkeeper                             Dates business existed



                                                                                                                           From               To
             City                      State     ZIPCode

Official Form 107                                  Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                         page 11


          Case 2:19-bk-03550-EPB                            Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                                  Desc
                                                            Main Document    Page 50 of 53
Debtor 1                                                            i^r^                       Case number (»known)                       35^0
                                                       Describe the nature of the business                    Employer Identification number
                                                                                                              Do not include Social Security number or ITIN.
           Business Name

                                                                                                              EIN: __-______.
           Number    Street
                                                       Name of accountant or bookkeeper                       Dates business existed




                                                                                                              From               To
           City                 State    ZIP Code




  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

  ^,0
     Q Yes. Fill in the details below.
                                                      Date issued




           Name                                       MM/DD/YYYY


           Number    Street




           City                 State    ZIPCode




 Part 12: Sign Below

      I have readthe answerson this StatementofFinancialAffairsand anyattachments, and I declare under penaltyof perjury thatthe
      answersare true and correct. I understandthat makinga false statement, concealingproperty, or obtaining money or property byfraud
       in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20 years, or both.
       18 U.S.C. §§ 152, 1341 1519,and 3571.


                                                      x^
           Signa reofDe .. r1                                          Signature of Debtor 2


           Date     i^ll oll^
                    '~TI 1^/1   '                                      Date

      Did you attach additional pagesto YourStatementof FinancialAffairsfor IndividualsFilingfor Bankruptcy(Official Form 107)?
            ^0
      a Yes


    \Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?


      Q Yes.Nameofperson                                                                       .      AttachtheBankruptcyPetitionPreparer'sNotice,
                                                                                                      Declaration, and Signature (Official Form 119).




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 12


       Case 2:19-bk-03550-EPB                       Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                            Desc
                                                    Main Document    Page 51 of 53
cill in this information to identify your case:

Debtor1 \)^^                         - ^^OK\                    w^^o^
Debtor 2
(Spouse, iffiling) FirstNama              MkidteName

United States Bankmpte Courtforthe: District of Arizona
Casenumber                                                                                                                         Q Check if this is an
(Ifknown)                                                                                                                               amended filing



 Official Form 108
 Statement of Intention for Individuals iling Under Chapter 7                                                                                    12/15
 If you are an individual filing under chapter 7, you must fill out this form if:
     creditors have claims secured by your property, or
     you have leased personal property and the lease has not expired.
 You must file this form with the court within 30 days after you file your bankruptcy petition orby the date set for the meeting of creditors,
 whicheveris earlier, unless the court extendsthe time for cause.You mustalso send copiesto the creditors and lessors you list on the form.
 If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
 Both debtors must sign and date the form.
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
 write your name and case number (if known).

   Part 1:         List Your Creditors Who Have Secured Claims

   1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
        information below.

         Identifythe creditor and the property that is collateral           What do you intend to do with the property that   Did you claim the property
                                                                            secures a debt?                                   as exempt on ScheduleC?

        cn^\^r0                     ^0^1        F/A//W^//^'^surrenderthe                    property                              '10
                                                                                                                                   Jo
                                                                              Retain the property and redeem it.              a Yes
        ^onof
        securing debt:
                               Svl^ yi^M'^^aSSS^,
                               ^V I ff^
                                    jv-ii^i^i - r .
                                                                          enterintoa
                                                    ReafRrmation Agreement.
                                                                           Q Retainthe propertyand[explain]:


        Creditor's                                                         Q Surrender the property.
        name:
                                                                                                                              a No
                                                                           Q Retain the property and redeem it.               a Yes
        Description of
        property                                                           Q Retain the propertyandenterinto a
        securing debt:                                                        ReafRrmation Agreement.
                                                                           Q Retain the property and [explain]:


       Creditor's                                                         Q Surrenderthe property.                            1-1 No
       name:
                                                                          Q Retain thepropertyandredeemit.                    1-1Yes
       Description of
       property                                                           Q Retain the property and enter into a
       securing debt:                                                         ReafRrmationAgreement.
                                                                          Q Retain the property and [explain]:


       Creditor's                                                         L.1 Surrender the property.                         UNO
       name:
                                                                          1-1Retain the propertyandredeemit.                  a Yes
       Description of
       property
                                                                          Q Retain the propertyandenterinto a
       securing debt:                                                         ReafRrmationAgreement.
                                                                          Q Retain the propertyand[explain]:


Official Form 108             Statement of Intention for Individuals Filing Under Chapter 7                                             page 1
            Case 2:19-bk-03550-EPB      Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                                  Desc
                                        Main Document                 Page 52 of 53
    Debtor 1                                               A/                                     Case number (11known)
                                                                                                                                      Q35-5-0

      Part 2:         List Your Unexpired Personal Property Leases

     For any unexpiredpersonal property leasethatyou listed in ScheduleG: Executory Contracts and UnexpiredLeases(Official Form 1 06G),
     fill in the information below. Do not list real estate leases. Unexpiredleasesare leasesthatare still in effect; the lease period has not yet
     ended. You mayassumean unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

           Describe your unexpired personal property leases                                                                Will the lease be assumed?

          Lessorname: ^0^^/^S^V^ L^/^5^                                                                                     ;No
                                                                                                                          a Yes
          ^go
                       nofleased
                                     ^^ ^^ ^^ ^U^S/S
          Lessor'name:
                 s     J^Q^iM.A"                                                                                          a No
                                                                                                                             i'es
          ^tionof,eased ?^ ^/^ ^ l///^ ^/^
          Lessor's name:           (JP^A/r- P(^S                                                                              10

                                                                                                                          a Yes
          Description of leased
          property:                     ^^L. 'ftHohf^
          Lessor's name:                                                                                                  a No
                                                                                                                          1-1Yes
          Description of leased
          property:



          Lessor's name:                                                                                                  UNO
                                                                                                                          a Yes
          Description of leased
          property:


          Lessor's name:                                                                                                  a No
                                                                                                                          a Yes
         Description of leased
         property:



         Lessor's name:                                                                                                   a No
                                                                                                                          a Yes
         Description of leased
         property:



     Part 3:          Sign Below



       Under penalty of perjury, I declarethat I have indicatedmy intention aboutany property of my estate that secures a debtandany
       personal roperty        at is subject to an unexpired lease.


                                                   y^
         Signs e of Debto                                             Signatureof Debtor 2

         D e.   ..N'°fi?
                MM/ Dp / 'YYYY
                                                                      Date
                                                                             MM /   DD /   YYYY




-QfficiaLEormJjOS-                              Statement of Intention for Individuals Filing Under Chapter 7                              page 2
               Case 2:19-bk-03550-EPB                  Doc 19 Filed 04/12/19 Entered 04/15/19 09:45:45                                       Desc
                                                       Main Document    Page 53 of 53
